 

Exhibit 10.24

SUMMARY OF BASIC LEASE TERMS

1.                             Tenant:  SpectraLink Corporation

(a)                         Tenant’s entity and jurisdiction: a Delaware
corporation

(b)                        Tenant’s federal taxpayer identification number: 
84-1141188

2.                             Building:

(a)                         Address:  6175 Longbow Drive, Boulder, Colorado
80301

(b)                        Type:  Multi-Tenant Warehouse

(c)                         Approx. total rentable area:  52,624 square feet

3.                             Premises:

(a)                         The entire first floor and a portion of the second
floor

(b)                        Approx. Rentable Area:  36,125 square feet ±

4.                             Lease Term:

(a)                         Initial Term:  6 Years, 3 Months (i.e., 75 months
total)

(b)                        Commencement Date:  January 1, 2006, or the first day
of the month following such date as the Premises are ready for occupancy

(c)                         Expiration Date:  the last day of the 75th month
following the Commencement Date

5.                             Base Rent:

(a)                         Rent Commencement Date:  the first day of the
19th month following the Commencement Date

(b)                        Monthly Rent:  $13,546.88/month first 12 months
($4.50/sf NNN), with annual increases by the greater of 3% or CPI Escalator, but
no greater than 5%, pursuant to the following estimated schedule (based on 3%
increase assumption):

Months

 

Annual Base Rent

 

Monthly Rent

Months 1-12

 

$4.50

 

Abated

Months 13-18

 

$4.64

 

Abated

Months 19-24

 

$4.64

 

$13,968.33

Months 25-36

 

$4.78

 

$14,389.79

Months 37-48

 

$4.92

 

$14,811.25

Months 49-60

 

$5.07

 

$15,262.81

Months 61-72

 

$5.22

 

$15,714.38

Months 73-75

 

$5.38

 

$16,196.04

--------------------------------------------------------------------------------

**             Tenant shall pay to Landlord three months’ Base Rent (based upon
the 3% estimated rate for Months 19-21) in the amount of $41,904.99, within
three business days after execution of this Lease.  Such amount shall be applied
by Landlord to Monthly Rent due in Months 19, 20 and 21.

6.                             Additional Rent:

(a)                         Tenant’s Pro Rata Share for Additional Rent:      
68.65% (36,125sf/52,624sf)

(b)                        Estimated Additional Rent:       $8,278.65/month
($2.75/sf)

7.                             Security Deposit Amount:  $13,546.88

i


--------------------------------------------------------------------------------


8.                             Place for Payments: Longbarrel Property Limited
Partnership

3946 Promontory Court

Boulder, CO 80304

9.                             Place for Notices:

Landlord:

Longbarrel Property Limited Partnership

 

with a copy to:

 

Packard and Dierking, LLC

3946 Promontory Court

 

 

 

2595 Canyon Blvd., Suite 200

Boulder, CO 80304

 

 

 

Boulder, CO 80302

 

 

 

 

Attn: Bruce D. Dierking, Esq.

 

Tenant:

SpectraLink Corporation
5755 Central Avenue
Boulder, CO 80301
Attn:  VP & General Counsel

10.                                 Permitted Use(s) by Tenant:  Manufacturing,
warehouse and accessory offices.

11.                                 Broker(s):               Landlord’s Broker: 
Paul Kresge, The Colorado Group

                                                                               
Tenant’s Broker:  Paul Whiteside/Russ Lee, NewOption Partners, LLC

12.                                 Utilities:         To be contracted for and
paid directly by Tenant so long as Tenant is the only tenant in the Building. 
In the

                                                                        event
the Building becomes multi-tenant, Landlord shall take over any utilities that
are not separately metered,

                                                                        and the
costs therefor shall be included in Common Facilities Charges.

13.                                 Janitorial:       To be contracted for and
paid directly by Tenant with respect to the Premises.  Any common area
janitorial to

                                                                        be
provided by Landlord and the costs therefor included in Common Facilities
Charges.

14.                                 Tenant Finish:  To be completed in
accordance with the Work Letter attached hereto as Exhibit D

 

ii


--------------------------------------------------------------------------------


 

LEASE

This Lease is made this          day of September, 2005, between LONGBARREL
PROPERTY LIMITED PARTNERSHIP, a Colorado limited partnership (“Landlord”), whose
address is 3946 Promontory Court, Boulder, Colorado 80304, and SPECTRALINK
CORPORATION, a Delaware corporation (“Tenant”), whose current address is 5755
Central Avenue, Boulder, Colorado 80301.

ARTICLE 1
GENERAL

1.1   Consideration.  Landlord enters into this Lease in consideration of the
payment by Tenant of the Rents herein reserved and the keeping, observance and
performance by Tenant of the covenants and agreements of Tenant herein
contained.

1.2   Exhibits and Addenda to Lease.  The Attachments and Exhibits listed below
shall be attached to this Lease and be deemed incorporated in this Lease by this
reference.  In the event of any inconsistency or conflict between such
Attachments and Exhibits and the terms and provisions of this Lease, the terms
and provisions of the Attachments and Exhibits shall control.  The Attachments
and Exhibits to this Lease are:

Summary of Basic Lease Terms

 

 

 

 

Exhibit A

 

Legal Description of Land

 

 

 

 

Exhibit B

 

Location of Premises

 

 

 

 

Exhibit C

 

Notice of Non-Liability for Mechanics’ Liens

 

 

 

 

Exhibit D

 

Work Letter

 

 

 

 

 

ARTICLE 2
DEFINITIONS; DEMISE OF PREMISES

2.1   Demise.  Subject to the provisions, covenants and agreements herein
contained, Landlord hereby leases and demises to Tenant, and Tenant hereby
leases from Landlord, the Premises as hereinafter defined, for the Lease Term as
hereinafter defined, subject to existing covenants, conditions, restrictions,
easements and encumbrances affecting the same.

2.2   Premises.  The “Premises” shall mean the space to be occupied by Tenant as
depicted on Exhibit B attached hereto.  The Premises are within the Building
that is located on the Land, as the terms “Building” and “Land” are hereinafter
defined.

2.3   Square Footage and Address.  The Premises contains approximately the
rentable floor area set forth in the Summary of Basic Lease Terms.  The address
of the Premises is the address set forth in the Summary of Basic Lease Terms.

2.4   Land.  “Land” shall mean the parcel of real property more particularly
described in Exhibit A attached hereto, as the same may be replatted,
resubdivided or adjusted from time to time by Landlord in its sole discretion.

2.5   Building.  “Building” shall mean the building or buildings constructed on
the Land, as the same may be expanded, remodeled, reconstructed or otherwise
modified from time to time by Landlord in its sole


--------------------------------------------------------------------------------


discretion, currently containing approximately the number of square feet of
interior floor area set forth on the Summary of Basic Lease Terms.  If there is
more than one building constructed on the Land, the term “Building” shall mean
collectively all buildings constructed upon the Land.

2.6   Improvements.  “Improvements” shall mean the Building, the Parking Area as
hereinafter defined, and all other fixtures and improvements on the land,
including landscaping thereon.

2.7   Property.  “Property” shall mean the Land, the Building and the
Improvements and any fixtures and personal property used in operation and
maintenance of the Land, Building and Improvements other than fixtures and
personal property of Tenant and other users of space in the Building.

2.8   Common Facilities.  “Common Facilities” shall mean all of the Property
except (a) the Premises, and (b) the other premises in the Building leased or
held for lease to other tenants that are not intended to be used in common by
Tenant and other tenants, if any.  Common Facilities shall include, without
limitation, the Parking Area and any walks, driveways, and, if applicable, lobby
areas, halls, stairs, elevators, utility rooms and janitorial closets designed
for common use of Tenant and other users of space in the Building.

2.9   Parking Area.  “Parking Area” shall mean that portion of the Land that is
or is to be paved and otherwise improved or designated unimproved land for the
parking of motor vehicles.

2.10 Use of Common Facilities and Parking Area.  Tenant is hereby granted the
non-exclusive right and license to use, in common with others entitled to such
use, the Common Facilities, as they from time to time exist, subject to the
rights of Landlord reserved herein.  Tenant shall not interfere, at any time,
with the rights of Landlord and others entitled to use any part of the Common
Facilities, and shall not store, either permanently or temporarily, any
materials, supplies or equipment on the Common Facilities. Landlord shall have
the right, at any time, to change, reduce or otherwise alter the Common
Facilities, in its sole discretion and without compensation to Tenant; provided,
however, Landlord shall provide reasonable parking in the Parking Areas in
accordance with this Section 2.10, loading areas and access to the Premises to
Tenant.  Tenant shall not have the right to sublease or grant any rights to
third parties to use the Parking Area.  Landlord shall not be responsible for
any injuries to any person nor any damage to any automobile, vehicle or other
property that occurs in or about the Parking Area, unless such injuries or
damage are caused by or are due to the gross negligence or willful misconduct of
Landlord or Landlord’s agents.

2.11 Covenant of Quiet Enjoyment.  Landlord covenants and agrees that, provided
Tenant is not in default and keeps, observes and performs the covenants and
agreements of Tenant contained in this Lease, Tenant shall have quiet and
peaceable possession of the Premises and such possession shall not be disturbed
or interfered with by Landlord or by any person claiming by, through or under
Landlord.

2.12 Condition of Premises.  Tenant covenants and agrees that, upon taking
possession of the Premises, Tenant shall be deemed to have accepted the Premises
“as is” and Tenant shall be deemed to have waived any warranty of condition or
habitability, suitability for occupancy, use or habitation, fitness for a
particular purpose or merchantability, express or implied, relating to the
Premises.

2


--------------------------------------------------------------------------------


ARTICLE 3
TERM OF LEASE

3.1   Lease Term.  “Lease Term” and “Term” shall mean the period of time
specified in the Summary of Basic Lease Terms commencing at midnight on the
Commencement Date as specified in the Summary of Basic Lease Terms and expiring
at midnight on the Expiration Date, as specified in the Summary of Basic Lease
Terms.

3.2   Early Occupancy or Entry.  In the event Landlord permits Tenant or its
agents or contractors to occupy or enter the Premises for any reason prior to
the Commencement Date, Tenant shall be subject to all terms and provisions
hereof.

ARTICLE 4
RENT AND OTHER AMOUNTS PAYABLE

4.1   Base Rent.  Tenant covenants and agrees to pay to Landlord, without
offset, deduction or abatement, Base Rent for the full Lease Term in the amounts
specified as Base Rent in the Summary of Basic Lease Terms (“Base Rent”).

The amount of Base Rent shall be increased annually by the greater of (a) three
percent (3%) or (b) the “CPI Escalator” (defined below), but no greater than
five percent (5%), on each anniversary of the Commencement Date during the
Term.  As used herein and in the Summary of Basic Lease Terms, the term “CPI
Escalator” shall refer to the following formula:

The increase in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for All Urban Consumers (Denver-Boulder,
Colorado area, 1982-1984 = 100) (“CPI”) between (i) the most recently published
CPI prior to the date which is three months prior to the relevant anniversary
date of the Lease (the “Comparison Date”) and (ii) the most recently published
CPI prior to the date which is one year prior to the Comparison Date.

Under no circumstances will the Base Rent be reduced.  Landlord shall notify
Tenant of the amount of each increase in Base Rent by written notice.  If the
Base Rent is increased by the CPI Escalator, such notice shall include the CPI
for the Comparison Date and for the date that is one year prior to the
Comparison Date.  If the format or components of the CPI are materially changed,
Landlord shall substitute an index which is published by the Bureau of Labor
Statistics or a similar agency and which is most nearly equivalent to the CPI on
the Commencement Date.

In the event Landlord has not given Tenant a written statement setting forth the
amount of the increase in Base Rent for a given year by the applicable
anniversary of the Commencement Date, Tenant shall continue to pay Base Rent in
the same amount applicable during the prior year until such time as Landlord has
provided Tenant with such written statement.  Within 10 days after Landlord
provides such written statement, Tenant shall pay to Landlord the aggregate
amount of additional Base Rent owed from the anniversary date based upon the
increase in Base Rent applicable for such year.

4.2   Monthly Rent.  Base Rent shall be payable monthly in advance, without
notice, in equal installments, together with installments of Additional Rent, in
the amounts specified in the Summary of Basic Lease Terms (“Monthly Rent”). 
Three monthly installments in the total amount of $41,904.99 shall be due and
payable on the date hereof and a monthly installment shall be due and payable on
or before the

3


--------------------------------------------------------------------------------


first day of the 22nd calendar month succeeding the Commencement Date as
provided in the Summary of Basic Lease Terms during the Term, except that the
rental payment for any fractional calendar month at the commencement or end of
the Lease Term shall be prorated based on a 30-day month.  All other amounts due
and payable by Tenant hereunder shall be payable as of the Commencement Date,
unless otherwise provided herein.

4.3   Place of Payments.  Base Rent and all other sums payable by Tenant to
Landlord under this Lease shall be paid to Landlord at the place for payments
specified in the Summary of Basic Lease Terms, or such other place as Landlord
may, from time to time, designate in writing.

4.4   Lease a Net Lease and Rent Absolute.  It is the intent of the parties that
the Base Rent provided in this Lease shall be a net payment to Landlord; that,
except as otherwise expressly provided herein, the Lease shall continue for the
full Lease Term notwithstanding any occurrence preventing or restricting use and
occupancy of the Premises, including any damage or destruction affecting the
Premises, and any action by governmental authority relating to or affecting the
Premises; that the Base Rent shall be absolutely payable without offset,
reduction or abatement for any cause except as otherwise specifically provided
in this Lease; that Landlord shall not bear any costs or expenses relating to
the Premises or provide any services or do any act in connection with the
Premises except as otherwise specifically provided in this Lease; and that
Tenant shall pay, in addition to Base Rent, Additional Rent to cover costs and
expenses relating to the Premises, the Common Facilities and the Property, all
as hereinafter provided.

4.5   Additional Rent.  As of the Commencement Date, Tenant covenants and agrees
to pay, as Additional Rent, all costs and expenses relating to the Premises
including utilities, maintenance and repair thereof; Tenant’s Pro Rata Share of
all operating costs and operating expenses relating to the Common facilities,
including but not limited to the repair and maintenance thereto described in
Section 7.2 hereof; Tenant’s Pro Rata Share of all Taxes and Assessments and
costs and expenses of Casualty Insurance; all costs and expenses of Liability
Insurance and Other Insurance; and all other costs and expenses that Tenant is
obligated to pay under this Lease.

4.6   Tenant’s Pro Rata Share.  “Tenant’s Pro Rata Share” shall mean the
percentage set forth in the Summary of Basic Lease Terms as Tenant’s Pro Rata
Share, which is the percentage derived by dividing the approximate rentable
floor area of the Premises, as set forth in the Summary of Basic Lease Terms, by
the approximate rentable floor area within the Building, as set forth in the
Summary of Basic Lease Terms.  The percentage set forth in the Summary of Basic
Lease Terms shall be conclusive and not subject to adjustment for remeasurement
of the area of the Premises or the Building.  Landlord may modify Tenant’s Pro
Rata Share from time to time based upon any increase or reduction in the
rentable floor area of the Building or of the Premises.

4.7   Monthly Deposits for Taxes, Insurance and Common Facilities Charges. 
Tenant will pay to Landlord, monthly in advance, without notice, on or before
the first day of each month of the Term, amounts as hereinafter specified, for
payment of Tenant’s Pro Rata Share of Taxes and Assessments (defined in Section
5.1), “Casualty Insurance” (defined in Section 6.1), Landlord liability
insurance, if applicable (defined in Section 6.2),  “Common Facilities Charges”
(defined in Section 7.2), and any other charges payable with respect to the
Property hereunder as Additional Rent (collectively “Monthly Deposits”) and, if
the Monthly Deposits are insufficient to pay Tenant’s Pro Rata Share of the
actual cost of such items, Tenant will pay to Landlord, within 10 days after
written demand by Landlord, such amounts as are necessary to provide Landlord
with sufficient funds to pay Tenant’s Pro Rata Share of the same.  The Monthly
Deposits shall each be equal to Tenant’s Pro Rata Share of 1/12 of the amounts,
as reasonably estimated and re-estimated from time to time by Landlord, of the
annual Taxes and Assessments, annual

4


--------------------------------------------------------------------------------


Casualty Insurance premiums, annual Landlord liability insurance premiums, and
annual Common Facilities Charges payable with respect to the Property.  The
initial Monthly Deposit shall be subject to adjustment as herein provided.  To
the extent the Monthly Deposits exceed Tenant’s Pro Rata Share of the actual
cost of such items, the excess amount shall, at Landlord’s option, except as may
be otherwise provided by law, either be paid to Tenant or credited against
future Monthly Deposits or against Base Rent, Additional Rent or other amounts
payable by Tenant under this Lease.   If Tenant so requests in writing within 30
days after the date of Landlord’s annual reconciliation of Monthly Deposits,
Landlord shall furnish Tenant with a copy of invoices or receipts for Taxes,
Insurance and Common Facilities Charges.  The amounts of such taxes, insurance
premiums and expenses payable by Tenant for the years in which the Lease Term
commences and expires shall be subject to the provisions hereinafter contained
in this Lease for proration of such amounts in such years.  Prior to the dates
on which payment is due for such items, Landlord shall make payment of the same,
to the extent funds from Monthly Deposits are available therefor. Except for
Landlord’s obligation to make payments out of funds available from Monthly
Deposits, the making of Monthly Deposits by Tenant shall not limit or alter
Tenant’s obligation to pay taxes and assessments and to maintain insurance as
elsewhere provided in this Lease.

4.8   Security Deposit.  Upon execution of this Lease by Tenant, Tenant shall
deposit with Landlord the amount specified as a security deposit in the Summary
of Basic Lease Terms (“Security Deposit”).  Landlord shall (i) retain and apply
the Security Deposit to the extent necessary, to pay and cover any loss, cost,
damage or expense, including attorneys’ fees, sustained by Landlord by reason of
the failure of Tenant to comply with any provision, covenant or agreement of
Tenant contained in this Lease.  To the extent not necessary to cover such loss,
cost, damage or expense, the Security Deposit, without any interest thereon,
shall be returned to Tenant within 60 days after expiration of the Lease Term or
as may be otherwise provided by law; provided, however, that Landlord may also
deduct any amount from the Security Deposit Landlord estimates may be required
to cover any shortfall in Additional Rent deposits made by Tenant in the final
year of the Lease until such time as Landlord has completed its annual
Additional Rent reconciliation for such year.  The Security Deposit shall not be
considered as an advance payment of rent or as a measure of the loss, cost,
damage or expense that is or may be sustained by Landlord.  In the event all or
any portion of the Security Deposit is applied by Landlord to pay any such loss,
cost, damage or expense, Tenant shall, from time to time, promptly upon demand,
deposit with Landlord such amounts as may be necessary to replenish the Security
Deposit to its original amount.

4.9   General Provisions as to Security Deposit.  Landlord shall not be required
to hold the Security Deposit in an escrow or trust deposit account, and Landlord
may commingle the Security Deposit with Landlord’s own funds.  Landlord shall
not be obligated to pay interest to Tenant on account of the Security Deposit. 
In the event of a transfer by Landlord of Landlord’s interest in the Premises,
Landlord or the property manager of Landlord may deliver the Security Deposit to
the transferee of Landlord’s interest and Landlord and such property manager
shall thereupon be discharged from any further liability to Tenant with respect
to such Security Deposit.  In the event of a transfer by Tenant of Tenant’s
interest in the Premises, Landlord shall be entitled to return the Security
Deposit to Tenant’s successor in interest and Landlord shall thereupon be
discharged from any further liability with respect to the Security Deposit.

4.10 Rent Regulations.  If the Base Rent or any other amounts to be paid by the
Tenant to the Landlord hereunder is or becomes at any time subject to regulation
by law, then the rent or other amounts to be so paid shall be the maximum rental
or other amounts permitted by said laws, but in no event in excess of the rent
or other amounts provided for or determined in accordance with the applicable
provisions of this Lease.

5


--------------------------------------------------------------------------------


ARTICLE 5
TAXES AND ASSESSMENTS

5.1   Covenant to Pay Taxes and Assessments.  Tenant covenants and agrees to
pay, as Additional Rent, Tenant’s Pro Rata Share of Taxes and Assessments, as
hereinafter defined, which accrue during or are attributable to the Lease Term. 
“Taxes and Assessments” shall mean all taxes, assessments or other impositions,
general or special, ordinary or extraordinary, or every kind or nature, which
may be levied, assessed or imposed upon or with respect to the Property or any
part thereof, or upon any building, improvements or personal property at any
time situated thereon.

5.2   Proration at Commencement and Expiration of Term.  Taxes and Assessments
shall be prorated between Landlord and Tenant for the year in which the Lease
Term commences and for the year in which the Lease Term expires as of,
respectively, the Commencement Date and the Expiration Date, except as herein
provided.  Additionally, for the year in which the Lease Term expires, Tenant
shall be liable without proration for the full amount of Taxes and Assessments
relating to any improvements, fixtures, equipment or personal property which
Tenant is required to remove or in fact removes as of the expiration of the
Lease Term.  Proration of Taxes and Assessments shall be made on the basis of
actual Taxes and Assessments.  Tenant’s Pro Rata Share of Taxes and Assessments
for the years in which the Lease Term commences and expires shall be paid and
deposited with the Landlord through Monthly Deposits as hereinabove provided,
but, in the event actual Taxes and Assessments for either year are greater or
less than as estimated for purposes of Monthly Deposits, appropriate adjustment
and payment shall be made between the parties, at the time the actual Taxes and
are known, as may be necessary to accomplish proration, as hereinafter provided,
and such obligation shall survive the termination or expiration of this Lease.

5.3   Special Assessments.  If any Taxes or Assessments are payable in
installments over a period of years, Tenant shall be responsible only for
installments for periods during the Lease Term with proration, as above
provided, of any installment payable prior to or after expiration of the Lease
Term.

5.4   New or Additional Taxes.  Tenant’s obligation to pay Tenant’s Pro Rata
Share of Taxes and Assessments shall include any Taxes and Assessments of a
nature not presently in effect but which may hereafter be levied, assessed or
imposed upon Landlord or upon the Property if such tax shall be based upon or
arise out of the ownership, use or operation of or the rents received from the
Property, other than income taxes or estate taxes of Landlord.  For the purposes
of computing Tenant’s liability for such new type of tax or assessment, the
Property shall be deemed the only Property of Landlord.

5.5   Landlord’s Sole Right to Contest Taxes.  Landlord shall have the sole
right to contest any Taxes or Assessments.  Landlord shall pay to or credit
Tenant with Tenant’s Pro Rata Share of any abatement, reduction or recovery of
any Taxes and Assessments attributable to the Lease Term less Tenant’s Pro Rata
Share of all costs and expenses incurred by Landlord, including reasonable
attorneys’ fees, in connection with the pursuit of such abatement, reduction or
recovery.

ARTICLE 6
INSURANCE

6.1   Casualty Insurance.  Landlord covenants and agrees to obtain and keep in
full force and effect during the Lease Term, Casualty Insurance as hereinafter
defined.  “Casualty Insurance” shall mean property insurance including “all
risk” coverage with respect to the Property, in an amount equal to the full
replacement cost thereof, with coinsurance clauses of no less than ninety
percent (90%), and with coverage, at Landlord’s option, by endorsement or
otherwise, for all risks, vandalism and malicious mischief, sprinkler

6


--------------------------------------------------------------------------------


leakage, boilers and rental loss and with a deductible in the amount for each
occurrence as Landlord, in its sole discretion, may determine from time to
time.  Casualty Insurance obtained by Landlord need not name Tenant as an
insured party and may, at Landlord’s option, name any mortgagee or holder of a
deed of trust as an insured party as its interest may appear.  Tenant covenants
and agrees to pay, as Additional Rent, its Pro Rata Share of the cost of
Casualty Insurance obtained by Landlord, and to pay, as Additional Rent, its Pro
Rata Share of the cost of any deductible under such Casualty Insurance.  Tenant
shall be responsible for obtaining, at Tenant’s option, cost and expense,
insurance coverage for personal property and leasehold improvements of Tenant
and for business interruption of Tenant.

6.2   Liability Insurance.  Tenant covenants and agrees to obtain and keep in
full force and effect during the Lease Term, and to pay the premiums and costs
of, Liability Insurance as herein defined.  “Liability Insurance” shall mean
commercial general liability insurance covering public liability for claims for
bodily injury, personal injury, and property damage with respect to the
ownership, use and operation of the Premises and the Common Facilities, with
limits of not less than two million dollars ($2,000,000.00) combined single
limit of liability, with endorsements for assumed contractual liability with
respect to the liabilities assumed by Tenant under this Lease, and with no
deductible, retention or self-insurance provision contained therein, unless
otherwise approved in writing by Landlord.  Landlord may also obtain and keep in
full force and effect during the Lease Term liability insurance covering public
liability with respect to the ownership, use and operation of the Property. 
Tenant covenants and agrees to pay Tenant’s Pro Rata Share of the premiums and
costs of such liability insurance as Additional Rent hereunder.

6.3   Other Insurance.  Tenant covenants and agrees to obtain and keep in full
force and effect during the Lease Term, and to pay the premiums and costs of,
any other types of insurance relating to the Property or Tenant’s occupancy, use
and operation of the Premises that Landlord or any mortgagee or holder of a deed
of trust on the Property may hereafter reasonably require.  Tenant shall cause
such other insurance to be in effect within 30 days after receipt of written
notice from Landlord.

6.4   General Provisions Respecting Insurance.  Except as otherwise approved in
writing by Landlord, all insurance obtained by Tenant shall be on forms and with
insurers selected or approved by Landlord, which approval shall not be
unreasonably withheld; shall name Landlord, Landlord’s manager(s) and agent(s),
and the holder of any mortgage or deed of trust encumbering the Property as
insured parties, as their interests may appear; shall contain a waiver of rights
of subrogation as among Tenant, Landlord and the holder of any such mortgage or
deed of trust; shall provide coverage on an occurrence basis; and shall provide,
by certificate of insurance or otherwise, that the insurance coverage shall not
be canceled or altered except upon 30 days’ prior written notice to Landlord and
the holder of any such mortgage or deed of trust.  Certificates of insurance
obtained by Tenant shall be delivered to Landlord who may deposit the same with
the holder of any such first mortgage or deed of trust.  Upon written request,
Tenant agrees to provide Landlord with copies of all policies of insurance
obtained by Tenant hereunder.

6.5   Cooperation in the Event of Loss.  Landlord and Tenant shall cooperate
with each other in the collection of any insurance proceeds that may be payable
in the event of any loss, including the execution and delivery of any proof of
loss or other actions required to effect recovery.

ARTICLE 7
UTILITY, OPERATING, MAINTENANCE AND REPAIR EXPENSES

7.1   Utility Charges.  Tenant covenants and agrees, if possible, to contract
directly with appropriate utility service providers in Tenant’s own name and to
pay directly for, all charges for water, sewage, disposal, storm drainage fees,
gas, electricity, light, heat, power, telephone or other utility services used,

 

7


--------------------------------------------------------------------------------


 

rendered or supplied to or for the Premises.  If any such utility charges are
not separately metered or billable to the Premises, then Landlord shall have the
right to apportion utility charges based upon Landlord’s estimation of relative
use of such utilities, and such apportionment shall be final and binding upon
Tenant.  Tenant shall pay to Landlord the apportioned amount of such utilities
as Additional Rent.

7.2   Common Facilities Charges.  Tenant covenants and agrees to pay, as
Additional Rent, Tenant’s Pro Rata Share of all costs and expenses of operating,
repairing, maintaining and upkeep of the Common Facilities (“Common Facilities
Charges”) including, without limitation, upkeep and replanting of grass, trees,
shrubs and landscaping; removal of dirt, debris, obstructions and litter from
Parking Areas, landscaped areas, sidewalks and driveways; repairs, resurfacing,
resealing, restriping, sweeping and snow removal from the Parking Areas,
sidewalks and driveways; upkeep and maintenance of sprinkler systems; building
signs; stairways; roofs; heating, ventilation and air conditioning systems;
utilities for the Common Facilities; fire protection systems and sprinkler
systems; exterior painting; water and sewage disposal systems; storm drainage
systems; supplies, personnel, and the cost of any rental of equipment in
implementing such services; charges for professional management of the Property
and Common Facilities, including wages, salaries, benefits and payroll taxes
paid by Landlord with respect to its employees for providing such services; all
alterations, additions, improvements and other changes made to the Improvements
in order to conform to changes subsequent to the date of this Lease in any laws,
ordinances, rules, regulations or orders of any applicable governmental
authority, subject to amortization of such costs at a market rate of interest
over the useful life thereof, as determined by Landlord’s accountants; and
personal property taxes, licenses and permits.  Landlord may cause any or all of
such services to be provided by employees of Landlord or by independent
contractor(s) and subcontractor(s).  Tenant shall pay to Landlord, monthly in
advance, without notice, on or before the first day of each month of the Term,
the estimated monthly charge for the Common Facilities, as determined and
redetermined from time to time by Landlord.  The initial monthly charge for
Common Facilities is set forth in the Summary of Basic Lease Terms attached
hereto. If the total monthly charges paid by Tenant are less than the Tenant’s
Pro Rata Share of the actual charges for Common Facilities, Tenant shall pay the
difference to Landlord within 10 days after demand by Landlord.  If Tenant’s Pro
Rata Share of such actual charges is less than the total monthly charges paid by
Tenant, the difference shall, at Landlord’s option, except as may be otherwise
required by law, either be paid to Tenant or credited against future monthly
charges on the next applicable invoice for Base Rent, Additional Rent or other
amounts payable by Tenant under this Lease.

7.3   Tenant’s Maintenance Obligation.  Tenant, at its sole cost and expense,
will maintain, repair, replace and keep the Premises and all improvements,
fixtures and personal property thereon in good, safe and sanitary condition,
order and repair and in accordance with all applicable laws, ordinances, orders,
rules and regulations of governmental authorities having jurisdiction.  Tenant
will perform or contract for and promptly pay for trash and garbage disposal,
janitorial and cleaning services, security services, interior painting, interior
window washing, replacement of damaged or broken glass and other breakable
materials, replacement of interior light bulbs and light fixtures in or serving
the Premises.  All costs of maintenance and repairs to be performed by Tenant
shall be considered and paid by Tenant as Additional Rent hereunder in the event
Landlord agrees to or must perform or pay for such Tenant obligations.  All
maintenance and repairs to be performed by Tenant shall be done promptly, in a
good and workmanlike fashion, and without diminishing the original quality of
the Premises or the Property.

7.4   Landlord’s Maintenance Obligation.  Landlord shall be responsible for and
shall bear the costs and expenses of replacement of, or extraordinary
maintenance and repairs to, foundations, exterior walls, structural elements of
the Building, and pipes for water and sewer.  Landlord shall maintain and repair
the Common Facilities (including, but not limited to, roofs, HVAC systems,
mechanical systems, elevator

8


--------------------------------------------------------------------------------


systems and landscaping), and Tenant shall pay its Pro Rata Share of all costs
and expenses with respect thereto, pursuant to Section 7.2 above.

ARTICLE 8
OTHER COVENANTS OF TENANT

8.1   Limitation on Use by Tenant.  Tenant covenants and agrees to use the
Premises only for the use or uses set forth as Permitted Uses by Tenant in the
Summary of Basic Lease Terms and for no other purposes, except with the prior
written consent of Landlord.  Landlord has made no investigation of and makes no
representations or warranties whatsoever regarding the permissibility of
Tenant’s Permitted Uses under applicable zoning or land use laws, rules,
regulations or approvals.

8.2   Compliance with Laws.  Tenant covenants and agrees that at all times
during the Lease Term, Tenant’s use of the Premises shall be in compliance with
all zoning, land use and other applicable laws, rules and regulations with
respect thereto, and that nothing shall be done or kept on the Premises in
violation of any law, ordinance, order, rule or regulation of any governmental
authority having jurisdiction, and that the Premises shall be used, kept and
maintained in compliance with any such law, ordinance, order, rule or regulation
and with the certificate of occupancy issued for the Building and/or the
Premises.

8.3   Compliance with Insurance Requirements.  Tenant covenants and agrees that
nothing shall be done or kept on the Premises that might impair or increase the
cost of insurance maintained with respect to the Premises or the Property, which
might increase the insured risks or which might result in cancellation of any
such insurance.

8.4   No Waste or Impairment of Value.  Tenant covenants and agrees that nothing
shall be done or kept on the Premises or the Property that might impair the
value of the Premises or the Property, or constitute excessive wear and tear or
waste.

8.5   No Overloading.  Tenant covenants and agrees that nothing shall be done or
kept on the Premises or the Building and that no improvements, changes,
alterations, additions, maintenance or repairs shall be made to the Premises
that would impair the structural soundness of the Building, Improvements or
Parking Area, result in an overload of electrical lines serving the Building or
cause excessive tripping of circuit breakers, interfere with any telephone lines
or equipment or any other electric or electronic equipment in the Building or on
any adjacent or nearby property, place excessive demands on or exceed the
capacity of the water lines or sewer lines servicing the Building, or in any
other way overload any portion of the Property or Improvements or any equipment
or facilities servicing the same.  In the event of violations hereof, Tenant
covenants and agrees to immediately remedy the violation at Tenant’s expense and
in compliance with all requirements of governmental authorities and insurance
underwriters.  Landlord shall include a corresponding similar provision in all
leases for space in the Building, and will use commercially reasonable efforts
to obtain compliance therewith from other tenants in the Building.

8.6   No Nuisance, Noxious or Offensive Activity.  Tenant covenants and agrees
that no noxious or offensive activity shall be carried on upon the Premises or
the Property nor shall anything be done or kept on the Premises or the Property
which may be or become a public or private nuisance or which may cause
embarrassment, disturbance or annoyance to others in the Building or on adjacent
or nearby property.

8.7   No Annoying Lights, Sounds or Odors.  Tenant covenants and agrees that no
light shall be emitted from the Premises that is unreasonably bright or causes
unreasonable glare; no sound shall be

9


--------------------------------------------------------------------------------


emitted from the Premises that is unreasonably loud or annoying; and no odor
shall be emitted from the Premises that is or might be noxious or offensive to
others in the Building or on adjacent or nearby property.

8.8   No Unsightliness.  Tenant covenants and agrees that no unsightliness shall
be permitted on the Premises or the Property that is visible from any adjacent
or nearby property.  Without limiting the generality of the foregoing, all
unsightly conditions, equipment, objects and conditions shall be kept enclosed
within the Premises; no refuse, scrap, debris, garbage, trash, bulk materials or
waste shall be kept, stored or allowed to accumulate on the Premises or the
Property except as may be enclosed within the Premises; all pipes, wires, poles,
antennas and other facilities for utilities or the transmission or reception of
audio or visual signals or electricity shall be kept and maintained underground
or enclosed within the Premises or appropriately screened from view; and no
temporary structure shall be placed or permitted on the Premises or the Property
without the prior written consent of Landlord.

8.9   No Animals.  Tenant covenants and agrees that no animals shall be
permitted or kept on the Premises or the Property; provided, however, that
nothing herein shall be construed as prohibiting qualified service animals that
may not be legally excluded from the Premises or Property pursuant to the
Americans with Disabilities Act or any similar law, rule or regulation
applicable to the Property.

8.10 Restriction on Signs and Exterior Lighting.  Tenant covenants and agrees
that no signs or advertising devices of any nature shall be erected or
maintained by Tenant on the Premises or the Property and no exterior lighting
shall be permitted on the Premises or the Property except as approved in writing
by Landlord, such approval not to be unreasonably withheld.  So long as Tenant
leases more than one-half the square footage of the Building, Tenant shall have
equal or greater signage rights in comparison to those granted to other tenants
in the Building.

8.11 No Violation of Covenants.  Tenant covenants and agrees not to commit,
suffer or permit any violation of any covenant, condition or restriction
affecting the Premises or the Property.

8.12 Restriction on Changes and Alterations.  Tenant covenants and agrees not to
improve, change, alter, add to, remove or demolish any improvements on the
Premises (“Changes”) without the prior written consent of Landlord which consent
shall not be unreasonably withheld, and unless Tenant complies with all
conditions which may be imposed by Landlord, in its sole discretion, in
connection with such consent; and unless Tenant pays to Landlord the reasonable
costs and expenses of Landlord for architectural, engineering, legal or other
consultants which may be reasonably incurred by Landlord in determining whether
to approve any such Changes.  Landlord’s consent to any Changes and the
conditions imposed in connection therewith shall be subject to all requirements
and restrictions of any holder of a mortgage or deed of trust encumbering the
Property.  If such consent is given, no such Changes shall be permitted unless
(i) Tenant shall have procured and paid for all necessary permits and
authorizations from any governmental authorities having jurisdiction; (ii) such
Changes will not reduce the value of the Property, and will not affect or impair
existing insurance on the Property; and (iii) Tenant, at Tenant’s sole cost and
expense, shall maintain or cause to be maintained workmen’s compensation
insurance covering all persons employed in connection with the work and obtains
liability insurance covering any loss or damage to persons or property arising
in connection with any such Changes and such other insurance or bonds as
Landlord may reasonably require.  Tenant covenants and agrees that any such
Changes approved by Landlord shall be completed with due diligence and in a good
and workmanlike fashion and in compliance with all conditions imposed by
Landlord and all applicable permits, authorizations, laws, ordinances, orders,
rules and regulations of governmental authorities having jurisdiction and that
the costs and expenses with respect to such Changes shall be paid promptly when
due and that the Changes shall be accomplished free of liens of mechanics and
materialmen.  Tenant covenants and agrees that all such Changes, except trade

10


--------------------------------------------------------------------------------


fixtures, shall become the property of the Landlord at the expiration of the
Lease Term or, if Landlord so requests, Tenant shall, at or prior to expiration
of the Lease Term and at its sole cost and expense, remove such Changes and
restore the Premises to the condition that existed prior to making such
Changes.  However, if Landlord agrees to any Changes in writing and does not 
require removal and restoration of such Changes as a condition to its approval
in such writing, Tenant will not be required to remove (or pay for the removal
of) such Changes.  In addition, Tenant need not obtain the prior approval of
Landlord for Changes that: (i) cost less than $2,500.00, (ii) are
non-structural, (iii) do not affect major Building systems, and (iv) are not
visible from the exterior of the Premises.

8.13 No Mechanic’s Liens.  Tenant covenants and agrees not to permit or suffer,
and to cause to be removed and released, any mechanics’, materialmen’s or other
lien on account of supplies, machinery, tools, equipment, labor or material
furnished or used in connection with the construction, alteration, improvement,
addition to or repair of the Premises by, through or under Tenant.  At least 30
days prior to any Changes, Tenant shall provide written notice to Landlord of
the date of commencement of any Changes.  Prior to the commencement of any
Changes, Tenant shall post in conspicuous locations and maintain on the Premises
and Building Notices of Owner’s Non-Liability in the form attached hereto as
Exhibit C or in such other form as Landlord may from time to time require in
writing.  Tenant shall have the right to contest, in good faith and with
reasonable diligence, the validity of any such lien or claimed lien, provided
that Tenant shall give to Landlord such security as may be reasonably requested
by Landlord to insure the payment of any amounts claimed, including interest and
costs, and to prevent any sale, foreclosure or forfeiture of any interest in the
Property on account of any such lien, including, without limitation, bonding,
escrow or endorsement of the title insurance policy of Landlord and any holder
of a mortgage or deed of trust encumbering the Property.  If Tenant so contests,
then on final determination of the lien or claim for lien, Tenant shall
immediately pay any judgment rendered, with interest and costs, and will cause
the lien to be released and any judgment satisfied.

8.14 No Other Encumbrances.  Tenant covenants and agrees not to obtain any
financing secured by Tenant’s interest in the Premises and not to encumber the
Premises or Landlord’s or Tenant’s interest therein, without the prior written
consent of Landlord, and to keep the Premises free from all liens and
encumbrances except liens and encumbrances existing upon the Commencement Date
of the Lease Term or liens and encumbrances created by Landlord.

8.15 Subordination to Landlord Mortgages.  Tenant covenants and agrees that this
Lease and Tenant’s interest in the Premises shall be junior and subordinate to
any mortgage or deed of trust now or hereafter encumbering the Property.  In the
event of a foreclosure of any such mortgage or deed of trust, Tenant shall
attorn to the party acquiring title to the Property as the result of such
foreclosure.  No act or further agreement by Tenant shall be necessary to
establish the subordination of this Lease to any such mortgage or deed of trust,
which is self-executing, but Tenant covenants and agrees, upon request to
Landlord, to execute such documents as may be necessary or appropriate to
confirm and establish this Lease as subordinate to any such mortgage or deed of
trust in accordance with the foregoing provisions.  Alternatively, Tenant
covenants and agrees that, at the option of any mortgagee or beneficiary under a
deed of trust, Tenant shall execute documents as may be necessary to establish
this Lease and Tenant’s interest in the Premises as superior to any such
mortgage or deed of trust.  If Tenant fails to execute any documents required to
be executed by Tenant under the provisions hereof, Tenant hereby makes,
constitutes and irrevocably appoints Landlord as Tenant’s attorney in fact and
in Tenant’s name, place and stead to execute any such document.

8.16 Assignment or Subletting.  Tenant covenants and agrees not to make or
permit a Transfer by Tenant, as hereinafter defined, without Landlord’s prior
written consent, which consent shall not be

11


--------------------------------------------------------------------------------


unreasonably withheld or delayed.  A Transfer by Tenant shall include an
assignment of this Lease, a sublease of all or any part of the Premises, any
transfer of fifty percent (50%) or more of the voting stock or interests of
Tenant, or any assignment, sublease, license, franchise, transfer, mortgage,
pledge or encumbrance of all or any part of Tenant’s interest under this Lease
or in the Premises, by operation of law or otherwise, or the use or occupancy of
all or any part of the Premises by anyone other than Tenant.  Any such Transfer
by Tenant without Landlord’s written consent shall be void and shall constitute
a default under this Lease.  In the event Landlord consents to any Transfer by
Tenant, Tenant shall not be relieved of its obligations under this Lease and
Tenant shall remain liable under this Lease, to the same extent as though no
Transfer by Tenant had been made, unless specifically provided to the contrary
in Landlord’s prior written consent.  The acceptance of rent by Landlord from
any person other than Tenant shall not be deemed to be a waiver by Landlord of
the provisions of this Section or of any other provision of this Lease and any
consent by Landlord to Transfer by Tenant shall not be deemed a consent to any
subsequent Transfer by Tenant.  In giving or withholding its consent to a
proposed Transfer by Tenant, Landlord shall be entitled to consider any
reasonable factor, including but not limited to the following: (a) financial
strength and credit history of the proposed subtenant/assignee; (b) business
reputation of the proposed subtenant/assignee; (c) proposed use of the Premises
by the proposed subtenant/assignee; (d) managerial and operational skills of the
proposed subtenant/assignee; and (e) compatibility of the proposed
subtenant/assignee with other tenants of the Building.

Notwithstanding the foregoing, Landlord shall, at Landlord’s option, have the
right, in lieu of consenting to a Transfer by Tenant, to terminate this Lease as
to the portion of the Premises that is subject to the proposed Transfer by
Tenant and to enter into a new lease with the proposed transferee and receive
directly from the proposed transferee the consideration agreed to be given by
such transferee to Tenant for the Transfer by Tenant.  Alternatively, at the
request of Landlord, Tenant shall pay over to Landlord fifty percent (50%) of
all sums received by Tenant in excess of the rent payable by Tenant hereunder
which is attributable on an equally allocable square foot basis, to the
subletting of all or any portion of the Premises so subleased.

8.17 Annual Financial Statements.  Landlord acknowledges that Tenant is a
publicly traded company and that it may obtain Tenant’s financial statements on
the United States Securities and Exchange Commission website.  In the event that
Tenant goes private or Tenant’s financial statements otherwise become
unavailable to the general public, then Tenant covenants and agrees to furnish
to Landlord thereafter, within 15 days after Landlord’s written request, copies
of Tenant’s most recent year-end financial statements.  Tenant agrees that
Landlord may deliver any such financial statements to any existing or
prospective mortgagee or purchaser of the Property.  The financial statements
shall include a balance sheet as of the end of, and a statement of profit and
loss for, the preceding fiscal year of Tenant and, if regularly prepared by
Tenant, a statement of sources and use of funds for the preceding fiscal year of
Tenant.

8.18 Payment of Income and Other Taxes.  Tenant covenants and agrees to pay
promptly when due all personal property taxes on personal property of Tenant on
the Premises and all federal, state and local income taxes, sales taxes, use
taxes, Social Security taxes, unemployment taxes and taxes withheld from wages
or salaries paid to Tenant’s employees, the nonpayment of which might give rise
to a lien on the Premises or Tenant’s interest therein, and to furnish, if
requested by Landlord, evidence of such payments.

8.19 Estoppel Certificates.  Tenant covenants and agrees to execute, acknowledge
and deliver to Landlord, upon Landlord’s written request, a written Estoppel
Certificate certifying that this Lease is unmodified (or, if modified, stating
the modifications) and in full force and effect; stating the dates to which Base
Rent has been paid, stating the amount of the Security Deposit held by Landlord;
stating the amount of the Monthly Deposits held by Landlord for the then tax and
insurance year; and stating whether or not

12


--------------------------------------------------------------------------------


Landlord is in default under this Lease (and, if so, specifying the nature of
the default); and stating such other matters concerning this Lease as Landlord
may reasonably request.  Tenant agrees that such statement may be delivered to
and relied upon by any existing or prospective mortgagee or purchaser of the
Property.  Tenant agrees that a failure to deliver such a statement within ten
(10) days after written request from Landlord shall be conclusive upon Tenant
that this Lease is in full force and effect without modification except as may
be represented by Landlord; that there are no uncured defaults by Landlord under
this Lease; and that any representation by Landlord with respect to Base Rent,
the Security Deposit and Monthly Deposits is true. In the event Tenant requests
any changes or revisions to any such Estoppel Certificate, Tenant shall pay to
Landlord, within 10 days after demand by Landlord, the reasonable costs and
expenses of Landlord in connection the negotiation, drafting and revision of
such Estoppel Certificate, including attorneys’ fees.

8.20 Landlord Right to Inspect and Show Premises and to Install “For Sale”
Signs.  Tenant covenants and agrees that Landlord and the authorized
representatives of Landlord shall have the right to enter the Premises at any
reasonable time upon prior notice, provided that the frequency is reasonable,
for the purposes of inspecting, repairing or maintaining the same or performing
any obligations of Tenant which Tenant has failed to perform hereunder or for
the purposes of showing the Premises to any existing or prospective mortgagee,
purchaser or lessee of the Property or the Premises.  Tenant covenants and
agrees that Landlord may at any time and from time to time place on the Property
or the Premises a sign advertising the Property or the Premises for sale or for
lease.

8.21 Landlord Right to Renovate, Expand or Modify Building.  Tenant covenants
and agrees that Landlord shall have the right to renovate, expand, reconstruct
or otherwise modify the Building and/or Common Facilities at any time, in
Landlord’s sole discretion; provided, however, that no such renovation,
expansion, reconstruction or other modification shall permanently and materially
interfere with Tenant’s right to the quiet use and enjoyment of the Premises
according to the terms of this Lease.  In the event any renovation, expansion,
reconstruction or other modification of the Building or Common Facilities by
Landlord causes a temporary material interference with Tenant’s use and
enjoyment of the Premises, then during the period of such interference, there
shall be an abatement of Base Rent and Additional Rent proportionate to the
extent of the space and period of time that Tenant is unable to use and enjoy
the Premises.

8.22 [intentionally omitted]

8.23 Landlord Title to Fixtures, Improvements and Equipment.  Tenant covenants
and agrees that all fixtures and improvements on the Premises and all equipment
and personal property relating to the use and operation of the Premises (as
distinguished from operations incident to the business of Tenant), including all
plumbing, heating, lighting, electrical and air conditioning fixtures and
equipment, whether or not attached to or affixed to the Premises, and whether
now or hereafter located upon the Premises, shall be and remain the property of
the Landlord upon expiration of the Lease Term.

8.24 Removal of Tenant’s Equipment.  Tenant covenants and agrees to remove, at
or prior to the expiration of the Lease Term, all of Tenant’s Equipment, as
hereinafter defined.  “Tenant’s Equipment” shall mean all equipment, apparatus,
machinery, signs, furniture, furnishings and personal property used in the
operation of the business of Tenant (as distinguished from the use and operation
of the Premises).  If such removal shall injure or damage the Premises, Tenant
covenants and agrees, at its sole cost and expense, at or prior to the
expiration of

13


--------------------------------------------------------------------------------


the Lease Term, to repair such injury and damage in good and workmanlike fashion
and to place the Premises in the same condition as the Premises would have been
if such Tenant’s Equipment had not been installed.  If Tenant fails to remove
any Tenant’s Equipment by the expiration of the Lease Term, Landlord may, at its
option, keep and retain any such Tenant’s Equipment or dispose of the same and
retain any proceeds therefrom, and Landlord shall be entitled to recover from
Tenant any costs or expenses of Landlord in removing the same and in restoring
the Premises in excess of the actual proceeds, if any, received by Landlord from
disposition thereof.  Tenant releases and discharges Landlord from any and all
claims and liabilities of any kind arising out of Landlord’s disposition of
Tenant’s Equipment.

8.25 Tenant Indemnification of Landlord.  Tenant covenants and agrees to
protect, indemnify, defend and hold harmless Landlord from and against all
liability, obligations, claims, damages, penalties, causes of action, costs and
expenses, including attorneys’ fees, imposed upon, incurred by or asserted
against Landlord by reason of: (a) any accident, injury to or death of any
person or loss of or damage to any property occurring on or about the Premises
or Common Facilities; (b) any act or omission of Tenant or Tenant’s officers,
employees, agents, guests or invitees, or of anyone claiming by, through or
under Tenant; (c) any use which may be made of, or condition existing upon, the
Premises or Common Facilities; (d) any improvements, fixtures or equipment upon
the Premises or Common Facilities; (e) any failure on the part of Tenant to
perform or comply with any of the provisions, covenants or agreements of Tenant
contained in this Lease; (f) any violation of any law, ordinance, order, rule or
regulation of governmental authorities having jurisdiction by Tenant or Tenant’s
officers, employees, agents, guests or invitees or by anyone claiming by,
through or under Tenant; and (g) any repairs, maintenance of Changes to the
Premises made or caused to be made by, through or under Tenant.  Tenant further
covenants and agrees that, in case any action, suit or proceeding is brought
against Landlord by reason of any of the foregoing, Tenant will, at Tenant’s
sole cost and expense, pay all costs and expenses to defend Landlord in any such
action, suit or proceeding with counsel of Landlord’s choosing.

8.26 Liability of Landlord.  Landlord shall be liable to Tenant for Landlord’s
gross negligence and willful misconduct.  Tenant waives and releases any claims
Tenant may have against Landlord or Landlord’s officers, agents or employees for
loss, damage or injury to person or property sustained by Tenant or Tenant’s
officers, agents, employees, guests, invitees or anyone claiming by, through or
under Tenant resulting from any cause whatsoever other than gross negligence or
willful misconduct.  Notwithstanding anything to the contrary contained in this
Lease, Landlord, its beneficiaries, successors and assigns, shall not be
personally liable with respect to any of the terms, covenants and conditions of
this Lease, and Tenant shall look solely to the equity of Landlord in the
Property in the event of any default or liability of Landlord under this Lease,
such exculpation of liability to be absolute and without any exception
whatsoever.

8.27 Release upon Transfer by Landlord.  In the event of a transfer by Landlord
of the Property or of Landlord’s interest as Landlord under this Lease,
Landlord’s successor or assignee shall take subject to and be bound by this
Lease and, in such event, Tenant covenants and agrees that Landlord shall be
released from all obligations of Landlord under this Lease, except obligations
which arose and matured prior to such transfer by Landlord; that Tenant shall
thereafter look solely to Landlord’s successor or assign for satisfaction of the
obligations of Landlord under this Lease; and that, upon demand by Landlord or
Landlord’s successor or assign, Tenant shall attorn to such successor or assign.

8.28 Rules and Regulations.  Tenant shall observe and comply with rules and
regulations that may be reasonably promulgated and amended from time to time by
Landlord by providing written notice thereof to Tenant.  Landlord shall not be
responsible to Tenant for the failure of any other tenant of the Building to
observe or comply with any of the rules or regulations, but Landlord shall make
reasonable efforts to enforce the rules and regulations (if any) for the benefit
of all tenants of the Building.

8.29 Monitoring Equipment.  Should equipment for monitoring fire systems and/or
security systems be deemed necessary by Tenant or be required for the Premises
by federal, state, or local

14


--------------------------------------------------------------------------------


 

governing agencies because of Tenant’s equipment, the nature of Tenant’s
business, or Tenant’s modification of the Premises, Tenant shall be responsible
for installation of such monitoring system, for any required building permits,
monthly monitoring fees, and any fines, penalties or other charges for false
alarms.  Should such monitoring systems be otherwise required by federal, state
or local governing agencies, or deemed by Landlord to be advisable for the
operation of the Building, Landlord shall be responsible for installation of
such monitoring systems, and all costs and expenses relating thereto shall be
included as Common Facilities Charges.

ARTICLE 9
ENVIRONMENTAL MATTERS

9.1   Definitions.

9.1.1   Hazardous Material.  Hazardous Material means any substance:

9.1.1.1     that is or becomes defined as a “hazardous material,” “hazardous
waste,” “hazardous substance,” “regulated substance,” “pollutant” or
“contaminant” under any federal, state or local statute, regulation, rule or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.) and the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.);
or

9.1.1.2     that is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, the State of Colorado or any
political subdivision thereof; or

9.1.1.3     the presence of which on the premises causes or threatens to cause a
nuisance upon the premises or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the premises; or

9.1.1.4     that contains gasoline, diesel fuel or other petroleum hydrocarbons;
or

9.1.1.5     that contains polychlor­inated bipheynols (PCBs), asbestos or urea
formaldehyde foam insulation; or

9.1.1.6     that contains or constitutes radon gas.

9.1.2   Environmental Requirements.  Environmental Require­ments means all
applicable present and future statutes, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals, plans, authorizations, concessions,
franchises, and similar items, of all governmental agencies, departments,
commis­sions, boards, bureaus, or instrumentalities of the United States, states
and political subdivisions thereof and all appli­cable judicial, administrative,
and regulatory decrees, judgments, and orders relating to the protection of
human health or the environment.

9.1.3   Environmental Damages.  Environmental Damages means all claims,
judgments, damages, losses, penalties, fines, liabilities (including strict
liability), encumbrances, liens, costs, and expenses of investigation and
defense of any claim, whether or not such claim is ultimately defeated, and of
any good faith settlement or judgment, of whatever kind or nature, contin­gent
or otherwise, matured or unmatured, foreseeable or unfore­see­able, including
without limitation reasonable attorneys’ fees and

15


--------------------------------------------------------------------------------


disbursements and consultants’ and witnesses’ fees, any of which are in­curred
at any time as a result of the existence of Hazardous Material upon, about,
beneath the premises or migrating or threatening to migrate to or from the
premises, or the existence of a violation of Environmental Requirements
pertaining to the premises.

9.2   Tenant’s Obligation to Indemnify, Defend and Hold Harmless.  Tenant, its
successors, assigns and guarantors, agree to indemnify, defend, reimburse and
hold harmless the following persons from and against any and all Environ­mental
Damages arising from activities of Tenant or its employees, agents, contractors,
subcontractors, or guests, licensees, or invitees which (1) result in the
presence of Hazardous Materials upon, about or beneath the Premises or migrating
to or from the Premises, or (2) result in the violation of any Environmental
Requirements pertaining to the Premises and the activities thereon:

9.2.1        Landlord;

9.2.2        any other person who acquires an interest in the premises in any
manner, including but not limited to purchase at a foreclosure sale or
otherwise; and

9.2.3        the directors, officers, shareholders, employees, partners, agents,
contractors, subcontractors, experts, licensees, affiliates, lessees,
mortgagees, trustees, heirs, devisees, successors, assigns, guests and invitees
of such persons.

This obligation shall include, but not be limited to, the burden and expense of
investigating and defending all claims, suits and administrative proceedings
(with counsel reasonably approved by the indemnified parties), including
attorneys’ fees and expert witness and consulting fees, even if such claims,
suits or proceed­ings are groundless, false or fraudulent, and conducting all
negotiations of any description, and paying and discharging, when and as the
same become due, any and all judgments, penalties or other sums due against such
indemnified persons, and all such expenses incurred in enforcing the obligation
to indemnify.  Tenant, at its sole expense, may employ additional counsel of its
choice to associate with counsel representing the indemnified parties.

9.3   Tenant’s Obligation to Remediate.  Notwithstanding the obligation of
Tenant to indem­nify Landlord pursuant to this agreement, Tenant shall, upon
demand of Landlord, and at its sole cost and expense, promptly take all actions
to remediate the Premises, Building, and Land which are reasonably necessary to
mitigate Environmental Damages or to allow full economic use of the Building and
Land, or are required by Environmental Requirements, which remediation is
necessitated by the (a) introduction of a Hazardous Material upon, about or
beneath the Premises or (b) a violation of Environmental Requirements, either of
which is caused by the actions of Tenant, its employees, agents, contractors,
subcontractors, guests, invitees or licensees.  Tenant shall promptly provide to
Landlord copies of testing results and reports that are generated in connection
with the above activities, and copies of any corre­spondence with any
governmental entity related to such activities.

9.4   Notification.  If Tenant shall become aware of or receive notice or other
communication concerning any actual, alleged, suspected or threatened violation
of Environmental Requirements, or liability of Tenant for Environmental Damages
in connection with the Premises or past or present activities of any person
thereon, or that any representation set forth in this agreement is not or is no
longer accurate, then Tenant shall deliver to Landlord, within ten days of the
receipt of such notice or communication by Landlord, a written description of
said violation, liability, correcting information, or actual or threatened event
or condition, together with copies of any such notice or communication.  Receipt
of such notice shall

16


--------------------------------------------------------------------------------


not be deemed to create any obligation on the part of Landlord to defend or
otherwise respond to any such notification or communication.

9.5   Negative Covenants.

9.5.1        No Hazardous Material on Premises.  Except in strict compliance
with all Environmental Requirements, Tenant shall not cause, permit or suffer
any Hazardous Material to be brought upon, treated, kept, stored, disposed of,
discharged, released, produced, manufactured, generated, refined or used upon,
about or beneath the Premises by Tenant, its agents, employees, contractors,
subcontractors, guests, licensees or invitees, or any other person.  Tenant
shall deliver to Landlord copies of all documents that Tenant provides to any
governmental body in connection with compliance with Environmental Requirements
with respect to the premises, such delivery to be contemporaneous with provision
of the documents to the govern­mental agency.

9.5.2        No Violations of Environmental Requirements.  Tenant shall not
cause, permit or suffer the existence or the commission by Tenant, its agents,
employees, contractors, subcontractors or guests, licensees or invitees, or by
any other person of a violation of any Environ­mental Requirements upon, about
or beneath the Premises or any portion of the Building or Land.

9.6   Landlord’s Right to Inspect and to Audit Tenant’s Records.  Landlord shall
have the right in its sole and absolute discretion, but not the duty, to enter
and conduct an inspection of the Premises and to inspect and audit Tenant’s
records concerning Hazardous Materials at any reasonable time upon at least 24
hours’ notice to determine whether Tenant is complying with the terms of the
Lease, including but not limited to the compliance of the Premises and the
activities thereon with Environmental Requirements and the existence of
Environmental Damages.  Tenant hereby grants to Landlord the right to enter the
Premises and to perform such tests on the Premises as are reasonably necessary
in the opinion of Landlord to assist in such audits and investigations. 
Landlord shall use reasonable efforts to minimize interference with the business
of Tenant by such tests inspections and audits, but Landlord shall not be liable
for any interference caused thereby.

9.7   Landlord’s Right to Remediate.  Should Tenant fail to perform or observe
any of its obligations or agreements pertaining to Hazardous Materials or
Environmental Requirements, then Landlord shall have the right, but not the
duty, without limitation upon any of the rights of Landlord pursuant to this
Lease, to enter the Premises personally or through its agents, consultants or
contractors and perform the same.  Tenant agrees to indemnify Landlord for the
costs thereof and liabilities therefrom as set forth in Section 9.2.

9.8   Landlord’s Obligation to Indemnify.  Landlord represents and warrants
that, to its current, actual knowledge, there is and has been no presence or
release of any Hazardous Materials not commonly found in commercial offices, or
any violation of any Environmental Requirements on or about the Property. 
Landlord will indemnify, defend, release and hold Tenant harmless from any and
all Environmental Damages that arise as a result of or in connection with a
breach of the foregoing Landlord representation and warranty.

9.9   Survival of Environmental Obligations.  The obligations of Landlord and
Tenant as set forth in this Article 9 and all of its sections shall survive
expiration or termination of this Lease.

17


--------------------------------------------------------------------------------


ARTICLE 10
DAMAGE OR DESTRUCTION

10.1 Damage to Premises.  If any portion of the Premises shall be damaged or
destroyed by fire or other casualty, Tenant shall give prompt written notice
thereof to Landlord (“Tenant’s Notice of Damage”).

10.2 Options to Terminate if Damage to Premises is Substantial.  Upon receipt of
Tenant’s Notice of Damage, Landlord shall promptly proceed to determine the
nature and extent of the damage or destruction and to estimate the time
necessary to repair or restore the Premises.  As soon as reasonably possible,
Landlord shall give written notice to Tenant stating Landlord’s estimate of the
time necessary to repair or restore the Premises (“Landlord’s Notice of Repair
Time”).  If Landlord reasonably estimates that repair or restoration of the
Premises cannot be completed within 240 days from the time of Landlord’s Notice
of Repair Time, Landlord and Tenant shall each have the option to terminate this
Lease.  If, however, the damage or destruction was caused by the act or omission
of Tenant or Tenant’s officers, employees, agents, guests or invitees or of
anyone claiming by, through or under Tenant, Landlord shall have the option to
terminate this Lease if Landlord reasonably estimates that the repair or
restoration cannot reasonably be completed within 240 days from the time of
Tenant’s Notice of Damage, but Tenant shall not have the option to terminate
this Lease.  Any option granted hereunder shall be exercised by written notice
to the other party given within 10 days after Landlord’s Notice of Repair Time. 
If either Landlord or Tenant exercises its option to terminate this Lease, the
Lease Term shall expire immediately upon the notice by either Landlord or Tenant
exercising such party’s option to terminate this Lease.  Following termination
of this Lease under the provisions hereof, Landlord shall refund to Tenant such
amounts of Base Rent and Additional Rent theretofore paid by Tenant as may be
applicable to the period subsequent to the time of Tenant’s Notice of Damage
less the reasonable value of any use or occupation of the Premises by Tenant
subsequent to the time of Tenant’s Notice of Damage.

10.3 Damage to Building.  If the Building shall be damaged or destroyed by fire
or other casualty (whether or not the Premises are affected) to the extent of
fifty percent (50%) or more of the replacement value of the Building, and within
30 days after the happening of such damage Landlord shall decide not to
reconstruct or rebuild the Building, then upon written notice to Tenant within
such 30 days, this Lease shall terminate and Landlord shall refund to Tenant
such amounts of Base Rent and Additional Rent paid by Tenant for the period
after such damage less the reasonable value of any use or occupation of the
Premises by Tenant during such period.

10.4 Obligations to Repair and Restore.  If repair and restoration of the
Premises can be completed within the period specified in Section 10.2, in
Landlord’s reasonable estimation, or if neither Landlord nor Tenant terminate
this Lease as provided in Sections 10.2 or 10.3, this Lease shall continue in
full force and effect and Landlord shall proceed forthwith to cause the Premises
to be repaired and restored with reasonable diligence and there shall be
abatement of Base Rent and Additional Rent proportionate to the extent of the
space and period of time that Tenant is unable to use and enjoy the Premises. 
Landlord may, at its option, require Tenant to arrange for and supervise the
repair and restoration of the Premises, in which case Landlord shall furnish
Tenant with the insurance proceeds for such repair and restoration at the time
or times such funds are needed, provided such proceeds are sufficient to cover
the costs of repair or restoration.

10.5 Application of Insurance Proceeds.  The proceeds of any Casualty Insurance
maintained on the Premises, other than casualty insurance maintained by Tenant
on fixtures and personal property of Tenant, shall be paid to and become the
property of Landlord, subject to any obligation of Landlord to cause the
Premises to be repaired and restored and further subject to any rights of a
holder of a mortgage or deed of trust encumbering the Property to such
proceeds.  Landlord’s obligation to repair and restore the Premises

18


--------------------------------------------------------------------------------


as provided in this Article is limited to the repair and restoration that can be
accomplished with the proceeds of any Casualty Insurance maintained on the
Premises.  The amount of any such insurance proceeds is subject to any right of
a holder of a mortgage or deed of trust encumbering the Property to apply such
proceeds to its secured debt.

ARTICLE 11
CONDEMNATION

11.1 Taking.  A “Taking” shall mean the taking of all or any portion of the
Premises as a result of the exercise of the power of eminent domain or
condemnation for public or quasi-public use or the sale of all or part of the
Premises under the threat of condemnation.  A “Substantial Taking” shall mean a
Taking of twenty-five percent (25%) or more of the area (in square feet) of
either the Premises or the Building.  An “Insubstantial Taking” shall mean a
Taking that does not constitute a Substantial Taking.

11.2 Termination on Substantial Taking.  If there is a Substantial Taking with
respect to the Premises or the Building, the Lease Term shall expire on the date
of vesting of title pursuant to such Taking. In the event of termination of this
Lease under the provisions hereof, Landlord shall refund to Tenant such amounts
of Base Rent and Additional Rent theretofore paid by Tenant as may be applicable
to the period subsequent to the time of termination of this Lease.

11.3 Restoration on Insubstantial Taking.  In the event of an Insubstantial
Taking, this Lease shall continue in full force and effect, Landlord shall
proceed forthwith to cause the Premises, less such Taking, to be restored as
near as may be to the original condition thereof and there shall be abatement of
Base Rent and Additional Rent proportionate to the extent of the space so
taken.  Landlord may, at its option, require Tenant to arrange for and handle
the restoration of the Premises, in which case Landlord shall furnish Tenant
with sufficient funds for such restoration at the time or times such funds are
needed.

11.4 Right to Award.  The total award, compensation, damages or consideration
received or receivable as a result of a Taking (“Award”) shall be paid to and be
the property of Landlord, including, without limitation, any part of the Award
made as compensation for diminution of the value of the leasehold or the fee of
the Premises.  Tenant hereby assigns to Landlord, all of Tenant’s right, title
and interest in and to any such Award.  Tenant covenants and agrees to execute,
immediately upon demand by Landlord, such documents as may be necessary to
facilitate collection by Landlord of any such Award.  Notwithstanding Landlord’s
right to the entire Award, Tenant shall be entitled to any separate award, if
any, for the loss of Tenant’s personal property or the loss of Tenant’s business
and profits.

ARTICLE 12
DEFAULTS BY TENANT

12.1 Defaults Generally.  Each of the following shall constitute a “Default by
Tenant” under this Lease.

12.2 Failure to Pay Rent or Other Amounts.  A Default by Tenant shall exist if
Tenant fails to pay Base Rent, Additional Rent, Monthly Deposits or any other
amounts payable by Tenant under the terms of this Lease within five days after
written notice thereof.

12.3 Violation of Lease Terms.  A Default by Tenant shall exist if Tenant
breaches or fails to comply with any agreement, term, covenant or condition in
this Lease applicable to Tenant, and Tenant does not cure such breach or failure
within 30 days after notice thereof by Landlord to Tenant, or, if such breach or
failure to comply cannot be reasonably cured within such 30-day period, if
Tenant shall not in good faith commence to cure such breach

19


--------------------------------------------------------------------------------


or failure to comply with such 30-day period or shall not diligently proceed
therewith to completion with 60 days following the occurrence of the breach or
failure.

12.4 Nonoccupancy of Premises.  A Default by Tenant shall exist if Tenant shall
fail to occupy and use the Premises within 30 days after the Commencement Date
or shall leave the Premises continuously unoccupied and shall vacate and abandon
the Premises, unless prior arrangements with Landlord are made.

12.5 Transfer of Interest Without Consent.  A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Premises shall be transferred to or
pass to or devolve upon any other party without Landlord’s prior written
consent.

12.6 Execution and Attachment Against.  A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Premises shall be taken upon
execution or by other process of law directed against Tenant, or shall be
subject to any attachment at the instance of any creditor or claimant against
Tenant and said attachment shall not be discharged or disposed of within 30 days
after the levy thereof.

12.7 Bankruptcy or Related Proceedings.  A Default by Tenant shall exist if
Tenant shall file a petition in bankruptcy or insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
similar act of any state, or shall voluntarily take advantage of any such law or
act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors or if involuntary proceedings under any such
bankruptcy or insolvency law or for the dissolution of Tenant shall be
instituted against Tenant or a receiver or trustee shall be appointed for the
Premises or for all or substantially all of the property of Tenant, and such
proceedings shall not be dismissed or such receivership or trustee-ship vacated
within 60 days after such institution or appointment.

ARTICLE 13
LANDLORD’S REMEDIES

13.1 Remedies Generally.  Upon the occurrence of any Default by Tenant, Landlord
shall have the right, at Landlord’s election, then or at anytime thereafter, to
exercise any one or more of the following remedies.

13.2 Cure by Landlord.  In the event of a Default by Tenant, Landlord may, at
Landlord’s option, but without obligation to do so, and without releasing Tenant
from any obligations under this Lease, make any payment or take any action as
Landlord may deem necessary or desirable to cure any such Default by Tenant in
such manner and to such extent as Landlord may deem necessary or desirable. 
Landlord may do so without demand on, or written notice to, Tenant and without
giving Tenant any opportunity to cure such Default by Tenant.  Tenant covenants
and agrees to pay to Landlord, within 10 days after demand, all advances, costs
and expenses of Landlord in connection with the making of any such payment or
the taking of any such action, including reasonable attorneys’ fees, together
with interest as hereinafter provided from the day of payment of any such
advances, costs and expenses by Landlord.  Action taken by Landlord may include
commencing, appearing in, defending or otherwise participating in any action or
proceedings and paying, purchasing, contesting or compromising any claim, right,
encumbrance, charge or lien with respect to the Premises which Landlord, in its
discretion, may deem necessary or desirable to protect its interest in the
Premises and under this Lease.

13.3 Termination of Lease and Damages.  In the event of a Default by Tenant,
Landlord may terminate this Lease, effective at such time as may be specified by
written notice to Tenant, and demand

20


--------------------------------------------------------------------------------


(and, if such demand is refused, recover) possession of the Premises from
Tenant.  Tenant shall remain liable to Landlord for damages in an amount equal
to the Base Rent, Additional Rent and other sums which would have been owing by
Tenant hereunder for the balance of the term, had this Lease not been
terminated, less the net proceeds, if any, of reletting of the Premises by
Landlord subsequent to such termination, after deducting all Landlord’s expenses
in connection with such recovery of possession or reletting.  Landlord shall be
entitled to collect and receive such damages from Tenant on the days on which
the Base Rent, Additional Rent and other amounts would have been payable if this
Lease had not been terminated.  Alternatively, at the option of Landlord,
Landlord shall be entitled to recover forthwith from Tenant, as damages for loss
of the bargain and not as a penalty, an aggregate sum which, at the time of such
termination of this Lease, represents the excess, if any, of (a) the aggregate
of the Base Rent, Additional Rent and all other sums payable by Tenant hereunder
that would have accrued for the balance of the Lease Term, over (b) the
aggregate rental value of the Premises for the balance of the Lease Term, both
discounted to present worth at the then applicable federal rate.

13.4 Repossession and Reletting.  In the event of Default by Tenant, Landlord
may reenter and take possession of the Premises or any part thereof, without
demand or notice, and repossess the same and expel Tenant and any party claiming
by, under or through Tenant, and remove the effects of both, without breach of
the peace, without being liable for prosecution on account thereof or being
deemed guilty of any manner of trespass, and without prejudice to any remedies
for arrears of rent or right to bring any proceeding for breach of covenants or
conditions.  No such reentry or taking possession of the Premises by Landlord
shall be construed as an election by Landlord to terminate this Lease unless a
written notice of such intention is given to Tenant.  No notice from Landlord
hereunder or under a forcible entry and detainer statute or similar law shall
constitute an election by Landlord to terminate this Lease unless such notice
specifically so states.  Landlord reserves the right, following any reentry or
reletting, to exercise its right to terminate this Lease by giving Tenant such
written notice, in which event the Lease will terminate as specified in said
notice.  After recovering possession of the Premises, Landlord may, from time to
time, but shall not be obligated to, relet the Premises, or any part thereof,
for the account of Tenant, for such term or terms and on such conditions and
upon such other terms as Landlord, in its uncontrolled discretion, may
determine.  Landlord may make such repairs, alterations or improvements as
Landlord may consider appropriate to accomplish such reletting, and Tenant shall
reimburse Landlord upon demand for all costs and expenses, including brokers’
commissions and attorneys’ fees, which Landlord may incur in connection with
such reletting.  Landlord may collect and receive the rents for such reletting
but Landlord shall in no way be responsible or liable for any failure to relet
the Premises, or any part thereof, or for any failure to collect any rent due
upon such reletting.  Notwithstanding Landlord’s recovery of possession of the
Premises, Tenant shall continue to pay on the dates herein specified, the Base
Rent, Additional Rent and other amounts which would be payable hereunder if such
repossession had not occurred.  Upon the expiration or earlier termination of
this Lease, Landlord shall refund to Tenant any amount, without interest, by
which the amounts paid by Tenant, when added to the net amount, if any,
recovered by Landlord through any reletting of the Premises, exceeds the amounts
payable by Tenant under this Lease.  If, in connection with any reletting, the
new lease term extends beyond the existing term, or the premises covered thereby
include other premises not part of the Premises, a fair apportionment of the
rent received from such reletting and the expenses incurred in connection
therewith will be made in determining the net amount recovered from such
reletting.

13.5 [intentionally omitted]

13.6 Suits by Landlord.  Actions or suits for the recovery of amounts and
damages payable under this Lease may be brought by Landlord from time to time,
at Landlord’s election, and Landlord shall not be required to await the date
upon which the Lease Term would have expired to bring any such action or suit.

 

21


--------------------------------------------------------------------------------


 

13.7 Recovery of Landlord Enforcement Costs.  All costs and expenses incurred by
Landlord in connection with collecting any amounts and damages owing by Tenant
pursuant to the provisions of this Lease or to enforce any provision of this
Lease, including reasonable attorneys’ fees, whether or not any action is
commenced by Landlord, shall be paid by Tenant to Landlord upon demand.

13.8 Administrative Late Charge.  Other remedies for nonpayment of rent
notwithstanding, if the monthly rental payment is not received by Landlord on or
before the fifth day of the month for which the rent is due, or if any other
payment due Landlord by Tenant is not received by Landlord on or before the last
day of the month next following the month in which Tenant was invoiced, an
Administrative Late Charge of five percent (5%) of such past due amount shall be
come due and payable in addition to such amounts owed under this Lease to help
defray the additional cost to Landlord for processing such late payments.

13.9 Interest on Past-Due Payments and Advances.  Tenant covenants and agrees to
pay to Landlord interest on demand at the rate of fifteen percent (15%) per
annum, compounded on a monthly basis, on the amount of any Monthly Rent, Monthly
Deposit or other charges not paid when due, from the date due and payable, and
on the amount of any payment made by Landlord required to have been made by
Tenant under this Lease and on the amount of any costs and expenses, including
reasonable attorneys’ fees, paid by Landlord in connection with the taking of
any action to cure any Default by Tenant, from the date of making any such
payment or the advancement of such costs and expenses by Landlord.

13.10   Landlord’s Bankruptcy Remedies.  Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding, an amount equal to the maximum allowable by any statute
or rule of law governing such proceeding in effect at the time when such damages
are to be proved, whether or not such amount be greater, equal or less than the
amounts recoverable, either as damages or rent, under this Lease.

13.11   Remedies Cumulative.  Exercise of any of the remedies of Landlord under
this Lease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at law or
in equity.

ARTICLE 14
SURRENDER AND HOLDING OVER

14.1 Surrender upon Lease.  Upon the expiration or earlier termination of this
Lease, or on the date specified in any demand for possession by Landlord after
any Default by Tenant, Tenant covenants and agrees to surrender possession of
the Premises to Landlord broom clean, with all lighting, doors, and electrical
and mechanical systems (including, without limitation, all HVAC facilities) in
good working order and condition, all walls in clean condition and holes or
punctures in the walls repaired, and otherwise in the same condition as when
Tenant first occupied the Premises, ordinary wear and tear excepted.

14.2 Holding Over.  If Tenant shall hold over after the expiration of the Lease
Term, without written agreement providing otherwise, Tenant shall be deemed to
be a tenant at sufferance, at a monthly rental, payable in advance, equal to one
hundred fifty percent (150%) the Monthly Rental due during the last month of the
Lease Term, and Tenant shall be bound by all of the other terms, covenants and
agreements of this Lease.  Nothing contained herein shall be construed to give
Tenant the right to hold over at any time, and Landlord may exercise any and all
remedies at law or in equity to recover possession of the Premises, as well as
any damages incurred by Landlord, due to Tenant’s failure to vacate the Premises
and deliver possession to Landlord as herein provided.

22


--------------------------------------------------------------------------------


ARTICLE 15
TENANT RIGHT OF FIRST REFUSAL

15.1 Right of First Refusal.  Landlord hereby grants to Tenant, for a period of
six (6) months commencing on the Commencement Date (the “ROFR Period”), a right
of first refusal with respect to leasable space in the Building contiguous to
the Premises (collectively, the “First Refusal Space”).  Tenant’s right of first
refusal shall be on the terms and conditions set forth in this Article.

15.2 Procedure for ROFR Notice.  Landlord shall notify Tenant (the “ROFR
Notice”) from time to time during the ROFR Period when Landlord receives an
offer acceptable to Landlord for lease of the First Refusal Space.  The ROFR
Notice shall describe the space applicable in the offer and the proposed term,
as well as the proposed economic terms included in such offer (the “Economic
Terms”).

15.3 Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s right of
first refusal with respect to the space described in the ROFR Notice, then
within five (5) calendar days after delivery of the ROFR Notice to Tenant,
Tenant shall deliver notice to Landlord of Tenant’s intention to exercise its
right of first refusal with respect to the entire space described in the ROFR
Notice. If concurrently with Tenant’s exercise of the first refusal right,
Tenant notifies Landlord that it does not accept the Economic Terms set forth in
the ROFR Notice, Landlord and Tenant shall, for a period of twenty-one (21)
calendar days after Tenant’s exercise, negotiate in good faith to reach
agreement as to such Economic Terms.  If Tenant does not so notify Landlord that
it does not accept the Economic Terms set forth in the ROFR Notice concurrently
with Tenant’s exercise of the first refusal right, the Economic Terms shall be
as set forth in the ROFR Notice. In addition, if Tenant does not exercise its
right of first refusal within the five (5) calendar-day period, or, if Tenant
exercises its first refusal right but timely objects to Landlord’s determination
of the Economic Terms and if Landlord and Tenant are unable to reach agreement
on such Economic Terms within said twenty-one (21) calendar-day period, then
Landlord shall be free to lease the space described in the ROFR Notice to the
tenant that delivered the original offer, and Tenant’s right of first refusal
shall terminate as to the space described in the ROFR Notice. Notwithstanding
anything to the contrary contained herein, Tenant must elect to exercise its
right of first refusal, if at all, with respect to all of the space identified
in an ROFR Notice, and Tenant may not elect to lease only a portion thereof.

15.4 Lease of First Refusal Space.  If Tenant timely exercises Tenant’s right to
lease the space described in the ROFR Notice as set forth herein, Landlord and
Tenant shall execute, within fifteen (15) days after such exercise, an amendment
adding such First Refusal Space to this Lease upon the same non-economic terms
and conditions as applicable to the Premises and the Economic Terms as provided
in this Article.

15.5 No Defaults.  The rights contained in this Article are personal to Tenant,
and may only be exercised by Tenant (and not any other assignee, sublessee or
other transferee of the Tenant’s interest in this Lease) Tenant shall not have
the right to lease First Refusal Space as provided in this Article if, as of the
date of the ROFR Notice, or, at Landlord’s option, as of the scheduled date of
delivery of such First Refusal Space to Tenant, a Default by Tenant exists under
this Lease (and has not been cured within any applicable grace or cure period
provided herein).

23


--------------------------------------------------------------------------------


ARTICLE 16
TENANT RIGHT OF FIRST OFFER

16.1 Right of First Offer.  Upon the expiration of the Right of First Refusal
set forth in Article 15, Landlord hereby grants to Tenant a right of first offer
with respect to leasable space in the Building contiguous to the Premises
(collectively, the “First Offer Space”).  Notwithstanding the foregoing: (a)
such first offer right of Tenant shall commence only following the expiration or
earlier termination of (i) any existing lease pertaining to the First Offer
Space, and (ii) as to any First Offer Space that is vacant as of the date of
this Lease, the first lease pertaining to any portion of such First Offer Space
entered into by Landlord after the date of this Lease (collectively, the
“Superior Leases”), including any renewal or extension of such existing or
future lease, whether or not such renewal or extension is pursuant to an express
written provision in such lease, or whether any such renewal or extension is
consummated pursuant to a lease amendment or a new lease; and (b) such first
offer right shall be subordinate and secondary to all rights of expansion, first
refusal, first offer or similar rights granted to (1) the tenants of the
Superior Leases, and (2) any other tenant of the Building or Property under a
lease existing as of the date hereof (the rights described in items (a) and (b)
above to be known collectively as “Superior Rights”).  Tenant’s right of first
offer shall be on the terms and conditions set forth in this Article.

16.2 Procedure for Offer.  Landlord shall notify Tenant (the “First Offer
Notice”) from time to time when Landlord determines that Landlord shall commence
the marketing of any First Offer Space because such space shall be or become
available for lease to third parties, where no holder of a Superior Right
desires to lease such space. The First Offer Notice shall describe the space so
offered to Tenant and shall set forth Landlord’s proposed economic terms and
conditions applicable to Tenant’s lease of such space, including the proposed
term (collectively, the “Economic Terms”). Notwithstanding the foregoing,
Landlord’s obligation to deliver the First Offer Notice shall not apply during
the last six months of the Term.

16.3 Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within five (5) calendar days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver notice to Landlord of Tenant’s intention to
exercise its right of first offer with respect to the entire space described in
the First Offer Notice. If concurrently with Tenant’s exercise of the first
offer right, Tenant notifies Landlord that it does not accept the Economic Terms
set forth in the First Offer Notice, Landlord and Tenant shall, for a period of
21 calendar days after Tenant’s exercise, negotiate in good faith to reach
agreement as to such Economic Terms.  If Tenant does not so notify Landlord that
it does not accept the Economic Terms set forth in the First Offer Notice
concurrently with Tenant’s exercise of the first offer right, the Economic Terms
shall be as set forth in the First Offer Notice. In addition, if Tenant does not
exercise its right of first offer within the five (5) calendar-day period, or,
if Tenant exercises its first offer right but timely objects to Landlord’s
determination of the Economic Terms and if Landlord and Tenant are unable to
reach agreement on such Economic Terms within said 21 calendar-day period, then
Landlord shall be free to lease the space described in the First Offer Notice to
anyone to whom Landlord desires and Tenant’s right of first offer shall
terminate as to the space described in the First Offer Notice. Notwithstanding
anything to the contrary contained herein, Tenant must elect to exercise its
right of first offer, if at all, with respect to all of the space offered by
Landlord to Tenant at any particular time, and Tenant may not elect to lease
only a portion thereof.

16.4 Lease of First Offer Space.  If Tenant timely exercises Tenant’s right to
lease the space described in the First Offer Notice as set forth herein,
Landlord and Tenant shall execute, within fifteen (15) days after such exercise,
an amendment adding such First Offer Space to this Lease upon the same

24


--------------------------------------------------------------------------------


non-economic terms and conditions as applicable to the Premises and the Economic
Terms as provided in this Article.

16.5 No Defaults.  The rights contained in this Article are personal to Tenant,
and may only be exercised by Tenant (and not any other assignee, sublessee or
other transferee of the Tenant’s interest in this Lease) Tenant shall not have
the right to lease First Offer Space as provided in this Article if, as of the
date of the First Offer Notice, or, at Landlord’s option, as of the scheduled
date of delivery of such First Offer Space to Tenant, a Default by Tenant exists
under this Lease (and has not been cured within any applicable grace or cure
period provided herein).

ARTICLE 17
MISCELLANEOUS

17.1 No Implied Waiver.  No failure by Landlord to insist upon the strict
performance of any term, covenant or agreement contained in this Lease, no
failure by Landlord to exercise any right or remedy under this Lease, and no
acceptance of full or partial payment during the continuance of any Default by
Tenant, shall constitute a waiver of any such term, covenant or agreement, or a
waiver of any such right or remedy, or a waiver of any such Default by Tenant.

17.2 Survival of Provisions.  Notwithstanding any termination of this Lease, the
same shall continue in force and effect as to any provisions hereof which
require observance or performance by Landlord or Tenant subsequent to
termination.

17.3 Covenants Independent.  This Lease shall be construed as if the Covenants
herein between Landlord and Tenant are independent, and not dependent, and
Tenant shall not be entitled to any offset against Landlord if Landlord fails to
perform its obligations under this Lease.

17.4 Covenants as Conditions.  Each provision of this Lease performable by
Tenant shall be deemed both a covenant and a condition.

17.5 Tenant’s Remedies.  Tenant may bring a separate action against Landlord for
any claim Tenant may have against Landlord under this Lease, provided Tenant
shall first give written notice thereof to Landlord and shall afford Landlord a
reasonable opportunity to cure any such default.  In addition, Tenant shall send
notice of such default by certified or registered mail, postage prepaid, to the
holder of any mortgage or deed of trust covering the Premises, the Property or
any portion thereof of whose address Tenant has been notified in writing, and
shall afford such holder a reasonable opportunity to cure any default on
Landlord’s behalf.  In no event will Landlord be responsible for any incidental,
consequential or special damages incurred by Tenant, including, but not limited
to, loss of profits or interruption of business as a result of any default by
Landlord hereunder.

17.6 Binding Effect.  This Lease shall extend to and be binding upon the heirs,
executors, legal representatives, successors and assigns of the respective
parties hereto.  The terms, covenants, agreements and conditions in this Lease
shall be construed as covenants running with the Land.

17.7 Short Form Lease.  This Lease shall not be recorded, but Tenant agrees, at
the request of Landlord, to execute a short form lease for recording, containing
the names of the parties, a description of the Premises and the Lease Term.

25


--------------------------------------------------------------------------------


17.8 Notices and Demands.  All notices, demands or billings under this Lease
shall be in writing, signed by the party giving the same and shall be deemed
properly given and received when actually given and received or three business
days after mailing, if sent by registered or certified United States mail,
postage prepaid, addressed to the party to receive the notice at the address set
forth for such party in the first paragraph of this Lease or at such other
address as either party may notify the other of in writing.  Any notice by
Tenant to Landlord shall not be effective until a copy thereof shall have been
received by or transmitted in the same manner to Landlord’s counsel at the
address set forth in the Summary of Basic Lease Terms or such other address as
Landlord may from time to time notify Tenant in writing.

17.9 Force Majeure. In the event that Landlord shall be delayed or hindered in,
or prevented from, the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, the
inability to obtain building inspections, approvals, or permits, stop work
orders, the inability to obtain a certificate of occupancy, failure of power or
unavailability of utilities, riots, insurrection, war or other reason of like
nature not the fault of Landlord, or not within its reasonable control, the
performance of such acts shall be excused for the period of delay, and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay (including extension of both the
commencement and expiration dates of this Lease); provided, however, that if
Tenant is not in any way responsible for the delay and does not have use or
occupancy of the Premises during the period of delay, the rent and other charges
payable hereunder shall be abated for such period of delay.

17.10       Time of the Essence.  Time is of the essence under this Lease, and
all provisions herein relating thereto shall be strictly construed.

17.11       Captions for Convenience.  The headings and captions hereof are for
convenience only and shall not be considered in interpreting the provisions
hereof.

17.12       Severability.  If any provision of this Lease shall be held invalid
or unenforceable, the remainder of this Lease shall not be affected thereby, and
there shall be deemed substituted for the affected provision a valid and
enforceable provision as similar as possible to the affected provision.

17.13       Governing Law and Venue.  This Lease shall be interpreted and
enforced according to the laws of the State of Colorado.  Any action or
proceeding arising out of this Lease, its modification or termination, or the
performance or breach of either party hereto, shall be brought exclusively in
courts of the state and county in which the Property is located.  The parties
agree that such courts are a convenient forum and waive any right to alter or
change venue, including removal.  THE PARTIES IRREVOCABLY WAIVER ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR PERTAINING IN ANY
WAY TO THIS LEASE.

17.14       Entire Agreement/Further Assurances.  This Lease and any exhibits
and addenda referred to herein, constitute the final and complete expression of
the parties’ agreement with respect to the Premises and Tenant’s occupancy
thereof.  Each party agrees that it has not relied upon or regarded as binding
any prior agreements, negotiations, representations or understandings, whether
oral or written, except as expressly set forth herein. The parties agree that if
there should be any clerical or typographical errors in this Lease, the Summary
of Basic Lease Terms, any exhibit or addendum hereto, the party requested to do
so will use its reasonable, good faith efforts to execute such corrective
instruments or do all things necessary or appropriate to correct such errors. 
Further, the parties agree that if it becomes necessary or desirable to execute
further instruments or to make other assurances, the party requested to do so
will use its reasonable,

26


--------------------------------------------------------------------------------


good faith efforts to provide such executed instruments or do all things
reasonably necessary or appropriate to carry out this Lease.

17.15       No Oral Amendment or Modifications.  No amendment or modification of
this Lease, and no approvals, consents or waivers by Landlord under this Lease,
shall be valid and binding unless in writing and executed by the party to be
bound.

17.16       Real Estate Brokers.  Tenant covenants to pay, hold harmless and
indemnify the Landlord from and against any and all cost, expense or liability
for any compensation, commissions, charges or claims by any broker or other
agent with respect to this Lease or the negotiation thereof other than the
broker(s) listed as the Broker(s), if any, on the Summary of Basic Lease Terms.

17.17       Relationship of Landlord and Tenant.  Nothing contained herein shall
be deemed or construed as creating the relationship of principal and agent or of
partnership, or of joint venture by the parties hereto, it being understood and
agreed that no provision contained in this Lease nor any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.

17.18       Authority of Tenant.  Each individual executing this Lease on behalf
of Tenant represents and warrants that he or she is duly authorized to deliver
this Lease on behalf of Tenant and that this Lease is binding upon Tenant in
accordance with its terms.

*            *            *

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed the
day and year first written above.

LANDLORD:

LONGBARREL PROPERTY LIMITED
PARTNERSHIP

By:              IRONWOOD INTERNATIONAL, LTD.

Its:               General Partner

By:

 

 

 

Robert Gall, President

 

 

TENANT:

SPECTRALINK CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

28


--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION OF LAND

PARCEL A:

LOT 2, LONGBOW PARK, COUNT OF BOULDER, STATE OF COLORADO, THE PLAT OF WHICH WAS
RECORDED FEBRUARY 7, 1973 IN PLAN FILE P-4, F-2, NO. 22.

PARCEL B:

THE RIGHT TO CROSS SITES AS THE SAME ARE DEFINED AND DESCRIBED IN THE
DECLARATION OF THE PROTECTIVE COVENANTS FOR LONGBOW PARK RECORDED APRIL 24, 1973
ON FILM 815 AS RECEPTION NO. 63447.

PARCEL C:

DRAINAGE EASEMENTS AS SHOWN ON THE RECORDED SUBDIVISION PLAT OF LONGBOW PARK,
COUNTY OF BOULDER, STATE OF COLORADO, RECORDED FEBRUARY 7, 1973 IN PLAN FILE
P-4, F-2, NO. 22, AS A BENEFIT TO SUBJECT PROPERTY ESTABLISHED IN THE COVENANT
CONCERNING MAINTENANCE OF DRAINAGE FACILITIES IN LONGBOW PARK RECORDED APRIL 23,
1973 ON FILM 815 AS RECEPTION NO. 63689 AND MAY 16, 1974 ON FILM 853 AS
RECEPTION NO. 103029.


--------------------------------------------------------------------------------


EXHIBIT B

LOCATION OF PREMISES WITHIN BUILDING

[Attached]


--------------------------------------------------------------------------------


EXHIBIT C

NOTICE OF NON-LIABILITY FOR MECHANICS’ LIENS

Pursuant to C.R.S. § 38-22-105, LONGBARREL PROPERTY LIMITED PARTNERSHIP, the
owner of these premises, located at 6175 Longbow Drive, Boulder, Colorado,
hereby gives notice to all persons performing labor or furnishing skill,
materials, machinery, or other fixtures in connection with any construction,
alteration, removal, addition, repair or other improvement on or to these
premises, that the owner shall not be liable therefor and the interests of said
owner shall not be subject to any lien for the same.

 


--------------------------------------------------------------------------------


 

EXHIBIT D

WORK LETTER

This Work Letter (“Work Letter”) shall be part of that certain Lease, dated
                        , 2005 (“Lease”), between LONGBARREL PROPERTY LIMITED
PARTNERSHIP, a Colorado limited partnership (“Landlord”), whose address is 3946
Promontory Court, Boulder, Colorado 80304, and SPECTRALINK CORPORATION, a
Delaware corporation (“Tenant”), whose principal address is 6175 Longbow Drive,
Colorado 80301.  All capitalized terms used but not otherwise defined in this
Work Letter shall have the meanings ascribed such terms in the Lease.

1.            Tenant Improvements.   Tenant shall complete build-out of the
Premises for Tenant’s desired use and for improvement of the Property (the
“Tenant Improvements”).  Tenant shall construct the Tenant Improvements in
accordance with the terms of this Work Letter and shall obtain the building
permit and all other permits, licenses and inspections necessary for the proper
execution and completion of the Tenant Improvements.  All Tenant Improvements
shall be completed in accordance with the terms of this Work Letter, all permits
and approvals and all applicable laws, rules and regulations and in a good and
workmanlike manner.  All Tenant Improvements shall become a part of the Premises
and shall become the property of Landlord at the expiration or termination of
the Lease.

2.             Delivery of Premises.  Landlord shall deliver, on or promptly
after mutual execution of the Lease, the Premises to Tenant clean and free of
debris in its as-is condition.

3.            Approval of Plans and Specifications.  Tenant’s architect/engineer
shall prepare plans and specifications (stamped by the architect/engineer) for
Tenant Improvements to be completed in the Premises (the “Plans and
Specifications”).  The Plans and Specifications shall (i) be compatible with the
design, construction and equipment of the Building, (ii) comply with all
applicable laws, rules and regulations, (iii) be capable of logical measurement
and construction, (iv) contain all such information as may be required for the
construction of the Tenant Improvements, and (v) contain all partition
locations, plumbing locations, air conditioning system and duct work, special
air conditioning or venting requirements, reflected ceiling plans, office
equipment locations and special security systems.  All costs of preparation,
review and approval, including review and approval by Landlord, Landlord’s
architect and/or Landlord’s engineer, shall be borne by Tenant.  Within ten (10)
business days after receipt by Landlord of the Plans and Specifications,
Landlord (i) shall give its written approval thereto or (ii) if Landlord
reasonably disapproves of the work reflected in the Plans and Specifications,
Landlord shall request other revisions or modifications therein.  Within five
(5) business days following receipt by Landlord of such revisions or
modifications, Landlord shall give its written approval thereto or shall request
other revisions or modifications therein (but relating only to the extent Tenant
has failed to comply with Landlord’s earlier requests).  The procedure set forth
in the two preceding sentences shall be implemented repeatedly until Landlord
has given its written approval of the Plans and Specifications (hereinafter
referred to as the “Approved Plans and Specifications”).  Changes to the
Approved Plans and Specifications shall be made only upon prior written approval
of Landlord and shall be at Tenant’s sole cost and expense.  Delivery of all
plans and drawings referred to in this Section shall be by messenger service or
personal hand delivery, unless otherwise agreed by Landlord and Tenant.

4.             Tenant’s Contractor.  Tenant’s contractor and all subcontractors
shall be approved in writing by Landlord.  Tenant shall contract directly for
the Tenant Improvements to be completed in accordance with the Approved Plans
and Specifications.  Tenant’s contractor shall bill Tenant and Tenant shall be
solely responsible for paying all costs for the Tenant Improvements as set forth
on the Approved


--------------------------------------------------------------------------------


Plans and Specifications.  Tenant and Tenant’s contractor will be required to
adhere to the requirements set forth in this Work Letter in connection with
performance of the Tenant Improvements.  All Tenant Improvements shall: (i) be
performed pursuant to written contracts with workmen and mechanics, which shall
be acceptable to Landlord; (ii) comply with all reasonable restrictions and
requirements as Landlord may impose with respect to the Tenant Improvements;
(iii) conform to the standards of the Building; (iv) be done in a safe and
lawful manner in compliance with applicable laws, governmental regulations and
requirements; and (v) be done so as not to interfere with any other tenants in
the Building.

5.             Cost Estimate Creation.  Tenant shall obtain and provide to
Landlord a cost estimate (the “Cost Estimate”) from the contractor used by
Tenant for construction of the Tenant Improvements.  The Cost Estimate shall be
based on the Approved Plans and Specifications and shall include contractor’s
overhead, profits and all fees. If Landlord disputes the estimate (or any
portion of it), Tenant shall provide adequate substantiation of the disputed
amount(s). Landlord shall have three (3) business days after receipt of each
Cost Estimate (and adequate substantiation for any disputed amount) to approve
or disapprove it.

6.             Project Schedule. Tenant shall obtain a construction schedule
(the “Construction Schedule”) from the contractor for the construction of Tenant
Improvements. Such Construction Schedule shall be attached hereto and become a
part hereof.

7.            Change Orders.  In the event that Tenant requests any changes to
the Approved Plans and Specifications (each a “Tenant Change Order”), Landlord
shall not unreasonably withhold its consent to any such changes, provided the
changes do not create a design problem.  Upon Landlord’s approval of a Tenant
Change Order, the parties shall execute a written Change Order specifying the
change in the Tenant Improvements.  The additional cost, if any, related to any
Tenant Change Order shall be paid by Tenant.

8.             Mechanic’s Liens.  Tenant and Tenant’s contractor shall indemnify
Landlord from any mechanic’s or materialmen’s lien against Landlord’s interest
in the Property.  If a lien is filed, Tenant or Tenant’s contractor shall, at
Landlord’s option:  (i) remove the lien by paying it in full, (ii) furnish
Landlord a bond sufficient to discharge the lien, or (iii) deposit in an escrow
approved by Landlord 150% of the amount of such lien.  In the event Tenant or
Tenant’s contractor shall fail to remove the lien, provide a bond or cash
escrow, Tenant shall immediately be in default under the Lease without the
necessity of further notice from Landlord and Landlord shall be entitled to take
such action at law, in equity or under the Lease as Landlord deems appropriate
and Tenant shall be responsible for all monies Landlord may pay in discharging
any lien including all costs and reasonable attorneys’ fees incurred by Landlord
in settling, defending against, appealing or in any manner dealing with the
lien.

9.             Insurance.  Prior to commencing the Tenant Improvements, Tenant
will deliver the following to Landlord in form and amount reasonably
satisfactory to Landlord: (a) demolition (if applicable) and payment and
performance bonds, (b) builder’s “all risk” insurance in an amount at least
equal to the replacement value of the Building (excluding the Land, foundation,
grading costs and excavation costs), (c) evidence that Tenant and each of
Tenant’s contractors have current liability insurance insuring against
construction related risks, in at least the form, amounts and coverages required
of Tenant under Article 6 of the Lease, (d) worker’s compensation insurance and
proof thereof, and (e) copies of all applicable contracts and necessary permits
and licenses. The insurance policies described in clauses (b) and (c) of this
section must name Landlord, Landlord’s lender (if any) and the Property manager
(if any) as additional insureds.

2


--------------------------------------------------------------------------------


10.          Payment of Tenant Improvements.

A.   Landlord agrees to pay up to a maximum amount of $100,000.00 (the
“Allowance”) to Tenant for completion of the Tenant Improvements.  The first
$50,000.00 of such Allowance shall be paid on the date the Landlord provides
written approval of the Plans and Specifications and the Cost Estimate;
provided, however, Landlord’s payment of the Allowance shall not become due
until Tenant submits to Landlord (i) proof of insurance as required in Paragraph
9 of this Work Letter; and (ii) confirmation that Tenant has posted in
conspicuous locations and is maintaining on the Premises and Building Notices of
Owner’s Non-Liability in the form attached to the Lease as Exhibit C or in such
other form as Landlord may require.

B.   In addition to the Landlord’s rights and remedies provided in Article 13 of
the Lease, in the event of early termination of the Lease resulting from a
Default by Tenant, Tenant shall pay to Landlord upon such termination all
unrecovered (i) costs and expenses of leasing commissions and lease incentive
costs and expenses incurred by Landlord in connection with the Lease, and (ii)
Allowance costs, all of which have been amortized over the term of the Lease at
an interest rate of 8% per annum.

C.   The remaining balance of the Allowance shall be paid on the date the Tenant
Improvements have been completed in accordance with the Approved Plans and
Specifications and the provisions of this Work Letter.  Landlord’s payment of
the remaining balance of the Allowance shall not become due until Tenant submits
to Landlord: (i) an affidavit that all payrolls, bills for materials and any
equipment and other indebtedness connected with the Tenant Improvements for
which Landlord or its property might in any way be responsible, have been paid
or otherwise satisfied; (ii) a certificate by Landlord’s architect that the work
is complete; (iii) all certificates necessary for occupancy of the Premises
issued by the appropriate governmental authority permitting use of the Premises
in accordance with the Approved Plans and Specifications; and (iv) other data
establishing the final cost of the Tenant Improvements, payment or satisfaction
of all Tenant’s construction obligations such as receipts, releases and waivers
of liens arising out of the Tenant Improvements to the extent and in such form
as may be designated by Landlord.

D.   Any cost of the Tenant Improvements in excess of the Allowance shall be
paid by Tenant as and when due.

E.   If Tenant elects, and Landlord agrees, to have Landlord’s contractor
perform all or any portion of the Tenant Improvements, the Allowance (or the
portions thereof applicable to the work performed by Landlord, as applicable)
shall be paid by Landlord to Landlord’s contractor or others entitled to payment
in accordance with Landlord’s standard disbursement procedures upon receipt of
documentation as Landlord may reasonably require including, without limitation,
lien waivers and architect’s certificates.  To the extent that the cost of the
Tenant Improvements exceeds the Allowance, Tenant shall pay all such amounts
within ten (10) calendar days after billing therefore from Landlord.  Partial
billing may be made periodically as the work progresses.  Landlord will charge a
6% fee on the total cost of the work performed by Landlord for construction
management, which shall be deducted from the Allowance.

F.   All costs attributable to design and construction of the Tenant
Improvements including, but not limited to, services, fees and expenses of
Landlord’s architect or engineers, costs of permits and licenses required for
completion of the Tenant Improvements, labor, material, fees and expenses of
Landlord’s contractor, if any, in completing the Tenant Improvements shall be
paid from the Allowance (as applicable).  To the extent that such costs exceed
the Allowance, Tenant shall pay all such

3


--------------------------------------------------------------------------------


amounts within ten (10) calendar days after receipt of billing therefor from
Landlord or as and when due if billed directly to Tenant.  Partial billing may
be made periodically as the work progresses.

11.           Cooperation; Approvals Not to be Unreasonably Withheld.  Landlord
and Tenant shall cooperate with each other reasonably and in good faith to
complete the Tenant Improvements as contemplated herein.  All approvals provided
for herein to be given by Landlord or Tenant shall not be unreasonably withheld,
conditioned or delayed.  When work, services, consents or approvals are to be
provided by or on behalf of Landlord, the term “Landlord” shall include
Landlord’s agents, contractors, employees and affiliates.

12.           Tenant’s Representative.  Tenant has designated its Executive Vice
President of Operations, John Kelley, as the sole representative of Tenant with
respect to all approvals, consents and other matters set forth in this Work
Letter.  Tenant represents and warrants that such representative shall have full
authority and responsibility to act on behalf of Tenant as required in this Work
Letter.  Tenant shall have the right, by written notice to Landlord, to change
its designated representative.

Dated this          day of September, 2005.

LANDLORD:

LONGBARREL PROPERTY LIMITED
PARTNERSHIP

By:              IRONWOOD INTERNATIONAL, LTD.

Its:               General Partner

By:

 

 

 

Robert Gall, President

 

 

TENANT:

SPECTRALINK CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------